t c no united_states tax_court pine mountain preserve lllp f k a chelsea preserve lllp eddleman properties llc tax_matters_partner commissioner of internal revenue respondent petitioner v docket no filed date p acquired a tract of land near birmingham alabama and conveyed to a qualified land trust in and ease- ments covering relatively small portions of that property each easement defined a conservation area that was to be restricted in perpetuity from commercial and residential development with a carve-out in the and easements for reserved building areas within each of which p could construct a single-family residence the easement did not specify the location of the building areas and the easement permitted p with the trust’s consent to move the building areas from their initially designated locations to any other location within the conservation area the easement also reserved to p the rights to construct within the conservation area other facilities appurtenant to residential develop- ment such as barns riding stables scenic overlooks and boat storage buildings some of which could include additional living quarters p claimed charitable_contribution deductions for the easements on its and tax returns r contends that the ease- ments were not qualified_real_property_interest s under sec_170 that the easements were not made exclusively for conservation purposes under sec_170 and that p overstated the fair market values of the easements held the and easements did not restrict a specific identifiable piece of real_property because they allowed supposedly conserved land to be taken back and used for residential development because neither easement constituted a restriction granted in perpetuity on the use which may be made of the real pro- perty sec_170 neither easement constituted a qualified_real_property_interest that could give rise to a charitable_contribution_deduction under sec_170 774_f3d_221 4th cir aff’g 140_tc_1 followed held further the easement covered a specific identifiable piece of real_property and was granted in perpetuity under sec_170 held further the easement was made exclusively for conservation purposes under sec_170 held further the inclusion in the easement of a provision allowing amendments provided that they were not inconsistent with the conservation purposes of the donation did not prevent that easement from satisfying the granted-in-perpetuity requirement of sec_170 david m wooldridge ronald levitt gregory p rhodes and michelle a levin for petitioner edwin b cleverdon and horace crump for respondent lauber judge for the calendar taxable years and the internal_revenue_service irs or respondent issued notices of final_partnership_administrative_adjustment fpaas to pine mountain preserve lllp these no- tices disallowed charitable_contribution deductions claimed by the partnership in the following amounts for donations of conservation easements year deduction dollar_figure big_number big_number eddleman properties llc eddleman properties the partnership’s tax_matters_partner filed a timely petition_for_readjustment of partnership items see sec_6226 we have jurisdiction under sec_6226 findings_of_fact the court adopts the stipulations of fact executed by the parties when the petition was filed the partnership had its principal_place_of_business in alabama 1all statutory references are to the internal_revenue_code_of_1986 code as in effect for the tax years at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar a assembly of the pine mountain property beginning in douglas eddleman and his father together eddlemans began acquiring tracts of land in shelby county alabama about miles south- east of birmingham as we describe in greater detail below the eddlemans or entities they controlled eventually purchased contiguous parcels covering big_number acres we will refer to these parcels collectively as the pine mountain property the map infra p shows the pine mountain property the boundaries of the parcels included within it and the boundaries of the three easements eventually placed on the property the pine mountain property is situated north of the highway corridor which stretches from birmingham to harpersville in shelby county the high- way corridor is the most affluent part of the birmingham metropolitan area douglas eddleman believed that development of the pine mountain property would require points of access to highway and to old highway which runs roughly parallel to highway to the north 2a table on this map incorrectly sums the total purchased areas as big_number rather than big_number acres the purchase legend incorrectly shows the dates of purchase for a number of parcels the findings_of_fact rely on the parties’ joint stipulation of facts and not the dates in the legend -6- when the eddlemans began assembling the pine mountain property it con- sisted of unincorporated land between the city of chelsea to the west and the town of westover to the east as of this area was completely unimproved in date eddleman properties formed chelsea preserve lllp a delaware limited_partnership to hold the pine mountain property this partnership also did busi- ness as pine mountain preserve lllp and we will refer to it as pine mountain on date eddleman properties signed a contract to purchase dollar_figure acres of land parcel parcel borders on old highway on date eddleman properties closed on this contract and purchased parcel l for dollar_figure it conveyed parcel to pine mountain in date on date eddleman properties acquired for dollar_figure options to purchase approximately big_number acres of forest land known as the cahaba forests property this property consisted of four contiguous parcels parcel sec_2 and these parcels lacked access to highway and old highway but if eddleman properties were to exercise its options parcel which bordered parcel would provide a link between old highway and the cahaba forests prop- erty eddleman properties subsequently transferred each of the options to pine mountain the record is silent on the nature or timing of these transfers on date pine mountain acquired parcel consisting of dollar_figure acres of the cahaba forests property for dollar_figure it did so by exercising one of the options referenced above on date pine mountain purchased parcel consisting of dollar_figure acres for dollar_figure on date pine mountain purchased parcel consisting of dollar_figure acres for dollar_figure together parcel sec_3 and provided a point of access from the cahaba forests property to highway and a second point of access to old highway during and continuing into pine mountain negotiated with the mayors of westover and chelsea to determine which of the two municipalities might annex the pine mountain property and on what terms pine mountain con- cluded that westover offered better tax incentives by early pine mountain and representatives of westover had sketched out the basic terms under which westover might annex the pine mountain property on date pine mountain acquired parcel consisting of dollar_figure acres of the cahaba forests property for dollar_figure it did so by exercising one of the options eddleman properties had acquired via the date contract re- ferenced above parcel bordered parcel sec_1 and on date pine mountain made an offering permitting investors to buy interests in the partnership which then owned about big_number acres of land par- cel sec_1 and and had options to buy another big_number acres parcels and investors ultimately acquired limited_partnership units which entitled them to of the partnership’s profits losses and cashflows the limited partners paid dollar_figure for their interests eddleman properties retained a general partner- ship interest entitling it to of the partnership’s profits losses and cashflows on date pine mountain acquired parcel consisting of dollar_figure acres of the cahaba forests property for dollar_figure it did so by exer- cising one of the options eddleman properties had acquired via the date contract referenced above parcel bordered parcel sec_2 and on date pine mountain conveyed to the north american land trust nalt a qualified_organization for purposes of sec_170 the first of the conservation easements at issue easement at that time pine mountain owned parcel sec_1 and covering big_number acres the easement affected only parcel it covered mostly contiguous land in the northern half of parcel consisting of dollar_figure acres in total this acreage includes ridgeline areas and lower-lying land surrounding a large man-made lake the terms of the easement are described more fully below see infra pp on date pine mountain signed an agreement with the town of westover under which the town would eventually annex the entirety of the pine mountain property the annexation process began on date and pro- ceeded in stages through the next four months at no point did pine mountain dis- cuss with westover the placement of conservation easements over any part of the pine mountain property on date pine mountain acquired parcel consisting of dollar_figure acres of the cahaba forests property for dollar_figure it did so by exer- cising one of the options eddleman properties had acquired via the date contract referenced above parcel bordered parcel on the west and parcel on the south on the same day pine mountain acquired parcel consisting of dollar_figure acres east of parcel for dollar_figure it did so by exercising one of the options eddleman properties had acquired in date to purchase parcels and on date pine mountain made an offering to its limited part- ners whereby each owner of a limited-partnership unit had the opportunity to buy an additional half unit for dollar_figure pursuant to this offering investors ultimately paid dollar_figure for half units following completion of this offering the limited partners continued to share of the profits losses and cashflows of pine mountain and eddleman properties continued to own a general_partnership interest entitling it to of the profits losses and cashflows on date pine mountain submitted to the town of westover an application to rezone the pine mountain property from agricultural preserve to planned unit development pud at that point westover had not yet an- nexed the pine mountain property under the westover zoning ordinances proper- ty annexed into the town is initially zoned as agricultural preserve on decem- ber the shelby county department of development services responded to pine mountain’s rezoning application stating that more detailed information would be needed to support rezoning on date pine mountain conveyed to nalt and recorded the next day the second of the conservation easements at issue easement at that time pine mountain owned parcel sec_1 and covering big_number acres the easement covers ridgeline areas of parcel and noncontiguous lower lying areas of parcel sec_2 and consisting of dollar_figure acres in the aggregate the terms of the easement are described more fully below see infra pp on date pine mountain acquired parcel consisting of acres located between parcels and for dollar_figure pine mountain completed its assembly of the pine mountain property on date when it acquired parcel consisting of dollar_figure acres located between parcels and for dollar_figure it purchased both properties by exercising options eddleman proper- ties had acquired in date in early pine mountain supplemented its rezoning application on date the town of westover completed its annexation of the pine mountain property one week later the shelby county department of develop- ment services issued a report to westover concerning the rezoning application it advised that the pine mountain property upon annexation would automatically be zoned as agricultural preserve and that westover should then consider the prop- er zoning classification on date westover enacted an ordinance that rezoned the pine mountain property from agricultural preserve to pud on date pine mountain conveyed to nalt and recorded two days later the third of the conservation easements at issue easement pine mountain then owned all ten parcels consisting of big_number acres the easement covers ridgeline areas of parcels and and noncontiguous lower lying areas of parcel sec_5 and consisting of dollar_figure acres in the aggregate the terms of the easement are described more fully below see infra pp the table below summarizes pine mountain’s acquisition of the pine moun- tain property parcel acreage acquisition_cost excluding options dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number total dollar_figure big_number b terms of the easement sec_1 the easement the terms of the easement are set forth in a conservation_easement and declaration of restrictions and covenants executed by pine mountain and nalt on date the easement covers dollar_figure acres of parcel conservation area constituting of that parcel’s total acreage most of the conservation area consists of ridgelines and higher elevation land in the northwest portion of parcel the balance consists of lower lying land around a man-made lake near the center of parcel all land not covered by the easement remained available for residential or commercial development by pine mountain the easement states as its conservation purposes the preservation of the conservation area as a relatively natural habitat of fish wildlife or plants and as open space which provides scenic enjoyment to the general_public and yields a significant public benefit in particular the conservation values sought to be protected include the integrity of three natural communities of trees riparian areas that drain into the coosa river watershed habitats for named species of plants and birds and a scenic woodland view from us highway to that end article of the easement prohibits residential commercial and industrial de- velopment of the conservation area while permitting recreational and agri- cultural activity including breeding livestock and growing crops as an exception to the restrictions set forth above article of the easement captioned reserved rights reserves to pine mountain and its successors inclu- ding individual homeowners numerous rights article provides that pine mountain or an individual homeowner may construct one single-family dwelling within each of ten building areas inside the conservation area as shown in exhibit c appended to the easement each building area may include besides a dwelling a shed garage gazebo vehicle parking area and pool although the easement itself does not limit the size or location of these ten building areas exhibit c shows each building area as a one-acre lot situated around a man-made lake article however provides that the boundaries of the building areas may be modified by mutual agreement of pine mountain and nalt such modification is subject_to the proviso that the areas of a building area shall not be increased and that the boundary modifications shall not in nalt’s reasonable_judgment adversely affect conservation purposes article dollar_figure would thus permit the building areas to be relocated with nalt’s consent to higher elevation zones or other locations within the conservation area article dollar_figure provides that pine mountain may subdivide the conservation area into one or more lots tracts or parcels under separate ownership subject_to nalt’s approval which approval shall not be unreasonably withheld article reserves to nalt and future owners of residences within the conservation area numerous additional rights which constitute further exceptions to the restric- tions set forth in article these rights permit the following activities within the conservation area pine mountain or homeowners may construct within the conserva- tion area within big_number feet of each building area a barn that may occupy up to big_number square feet of ground coverage each barn is intended for livestock and agricultural use but may also contain an apartment for occupancy by a caretaker and such caretaker’s family nalt must approve in advance the location of each barn pine mountain or homeowners may construct within the conserva- tion area one barn riding stable and indoor riding ring up to ten acres of land disturbed and trees cleared may be consumed in the aggregate for the barn rid- ing stable and indoor riding ring nalt must approve in advance the location of these buildings pine mountain or homeowners may construct within the conserva- tion area two scenic overlooks one scenic overlook may include a guest bed- room and the other shall be similar to a picnic pavilion or gazebo up to three acres may be cleared for each scenic overlook and additional trees may be demol- ished to create a viewing corridor for each scenic overlook structure nalt must approve in advance plans for each scenic overlook structure pine mountain or homeowners may construct and use roads and drive- ways over and across the conservation area for access to the building areas or 3it is not entirely clear whether article permits only one riding stable and indoor riding ring within the conservation area or whether it permits one riding stable and indoor riding ring for each building area for a total of ten it is also unclear whether the barn mentioned in conjunction with the riding stable is in addition to the ten big_number square-foot barns permitted elsewhere in article other permitted structures pine mountain or homeowners may construct service vehicle trails to facilitate access to parts of the conservation area other- wise inaccessible by vehicle pine mountain or homeowners may construct trails and paths across the conservation area for outdoor recreation purposes and they may construct raised walkways for access to any or all of the land within the conservation area for the convenience of homeowners and their guests nalt must approve such construction in advance pine mountain or homeowners may construct within the conserva- tion area up to five ponds each of which may occupy up to five acres nalt must approve the location of these ponds but its approval shall not be unreason- ably withheld pine mountain or homeowners may construct within the conserva- tion area up to piers and boat launches these structures may include one pier for each of the ten building areas plus four common boat launch facilities with associated boat storage building s the easement does not specify the loca- tion of these structures eg whether they may be built on the man-made lake the five ponds and or other bodies of water within the conservation area no approval or prior review by nalt is required before construction of these facili- ties pine mountain and homeowners may engage within the conserva- tion area in the breeding and release of deer quail duck turkey or other game animals the easement guarantees the rights of homeowners and their guests to hunt trap and otherwise harvest fish and wildlife within the conservation area on the other hand article provides that n othing in this conservation_easement shall be construed to create any right of access to the conservation area by the public to facilitate hunting and shooting by homeowners and their guests pine mountain or homeowners may construct a reasonable number of wildlife hunting or observation stands and ‘blinds ’ apart from requiring that the number be rea- sonable the easement places no limit on the number of such hunting blinds their location within the conservation area or the total acreage they may occupy no approval or prior review by nalt is required before construction of these facilities pine mountain or homeowners may drill and maintain a well or wells with necessary appurtenances outside of a building area and withdraw water from the conservation area for service to any buildings permitted under the easement including residences boat storage buildings scenic overlooks riding stables and barns pine mountain or homeowners may likewise use the conser- vation area for the underground disposal of waste water for service to a residential or other permitted use no approval or prior review by nalt is required before construction of these facilities article of the easement provides that pine mountain its successors in interest and nalt shall mutually have the right in their sole discretion to agree to amendments to this conservation_easement which are not inconsistent with the conservation purposes this provision reflects the recognition by pine mountain and nalt that circumstances could arise which could justify the modification of certain of the restrictions contained in this conservation_easement however nalt shall have no right or power to agree to any amendments that would result in this conservation_easement failing to qualify as a qualified conser- vation contribution under sec_170 of the internal_revenue_code and applic- able regulations the easement the terms of the easement are set forth in a conservation_easement and declaration of restrictions and covenants executed by pine mountain and nalt on date the easement covers dollar_figure acres consisting of seven noncontiguous plots within parcel sec_2 and conservation area the conserved land representing of the total acreage of the three parcels comprises higher elevation territory in the northern half of parcel and lower- lying land in the southern portions of parcel sec_2 and the easement recites the same conservation purposes and conservation values as the easement plus one additional purpose preservation of the conservation area as open space that will advance a clearly delineated federal state_or_local_government conservation policy article of the easement prohibits residential commercial and industrial development of the conservation area while permitting recreational and agricultural activity and article of the easement reserves to pine mountain and its successors including individual homeowners as exceptions to the restrictions set forth in article numerous reserved rights the reserved rights in the easement resemble those in the easement with a few notable differences article provides that pine mountain may establish within the conservation area six building areas each as large as one acre each building area may include a single-family dwelling plus a shed garage gazebo and pool and the owner of each building area may construct a big_number square-foot barn within big_number feet of its perimeter however the easement does not spe- cify the location of the six building areas and it places no limitations on where within the conservation area such building areas may be located except to state that these locations must be approved in advance by nalt nalt may withhold approval if it believes that the building area sites proposed by pine mountain would result in any material adverse effect on any of the conservation values or conservation purposes article provides that pine mountain may construct a water tower with- in the conservation area for_the_use_of the provider of water to surrounding property and underground pipelines from such water tower to the areas served by the water tower within the property the property is defined as the big_number acres constituting parcel sec_2 and the easement thus permits pine mountain to construct pipelines across the conservation area to serve the six building areas and appurtenant_structures permitted by the easement the ten building areas and appurtenant_structures permitted by the easement and any residential or commercial development constructed by pine mountain on other portions of parcel sec_2 and nalt had to approve in advance the design and location of the water tower and pipelines the easement includes an amendment provision identical to that in the easement unlike the easement however the easement does not include among pine mountain’s reserved rights the rights to construct within the conservation area any scenic overlooks riding stables ponds boat storage buildings or piers the easement the terms of the easement are set forth in a conservation_easement and declaration of restrictions and covenants executed by pine mountain and nalt on date the easement covers dollar_figure acres consisting of seven noncontiguous plots within parcel sec_5 and conservation area the conserved land representing of the total acreage of these parcels com- prises higher elevation territory in parcel and several lower lying areas in parcel sec_5 and that are traversed by streams all land not covered by the easement remained available for residential or commercial development by pine mountain the easement recites the same conservation purposes as the easement and similar conservation values article of each easement prohibits residential commercial and industrial development of the respective conservation area while permitting recreational and agricultural activity and article of each easement reserves to pine mountain and its successors as exceptions to the re- strictions set forth in article enumerated reserved rights the reserved rights in the easement resemble in some ways and differ in other ways from those in the and easements the easement designates no building areas and permits no resi- dential construction anywhere within the conservation area it likewise re- serves to pine mountain no rights to construct scenic overlooks riding stables ponds boat storage buildings or piers like the easement the easement provides that pine mountain may construct a water tower within the conservation area for_the_use_of the provider of water to surrounding property and underground pipelines from such water tower to the areas served by the water tower within the property the property is defined as the big_number acres covered by parcel sec_5 and the easement thus permits pine mountain to construct pipelines across the conservation area to serve the six building areas and appurtenant_structures per- mitted by the easement as well as any residential or commercial develop- ment constructed by pine mountain on other portions of parcel sec_5 and nalt had to approve in advance the design and location of the water tower and pipelines like the and easements the easement permits within the conservation area the breeding and release of deer quail duck turkey or other game animals and it guarantees the right of owner and owner’s guests and invitees to hunt trap and otherwise harvest fish and other wildlife from the conservation area to that end the easement permits pine mountain to construct a reasonable number of wildlife hunting or observation stands and ‘blinds ’ without limiting the number or location of these structures or requiring nalt’s approval therefor in provisions substantially identical to those in the other two easements the easement permits pine mountain to construct across the conserva- tion area fences service vehicle trails raised walkways and outdoor recreation paths while making clear that n othing in this conservation_easement shall be construed to create any right of access to the conservation area by the public like the other two easements the easement permits pine mountain to con- struct within the conservation area various utility installations including sewer lines and the easement has an amendment provision identical to those for the and easements c pine mountain’s tax returns pine mountain timely filed forms u s return of partnership income for tax years and on these returns it claimed charitable contri- bution deductions of dollar_figure dollar_figure and dollar_figure respectively for its donation of the and easements pine mountain included with each return an appraisal prepared by clark sands associates p c while disagreeing with the values thus determined respondent agrees that each appraisal was a qualified_appraisal within the meaning of sec_170 pine mountain likewise included with each return a form_8283 noncash charitable_contributions properly executed by the appraiser and by the president of nalt the irs selected pine mountain’s and returns for exami- nation on date the irs issued eddleman properties as pine moun- tain’s tax_matters_partner a separate fpaa for each year the fpaas disallowed the three claimed charitable_contribution deductions in their entirety determining that the requirements of sec_170 have not been met in the alternative the fpaas determined that it has not been established that the value of the con- tributed property is as claimed d expert testimony petitioner’s experts at trial petitioner offered and the court recognized raymond veal as an expert in real_estate appraisal specializing in appraisals of hotels golf courses marinas and commercial buildings in performing his appraisals of the conserva- tion easements mr veal relied on a market feasibility analysis for development of the pine mountain property performed by belinda sward also recognized by the court as an expert in his appraisal of the easement mr veal stated that s hortly after the easement was granted westover officially annexed the subject property into its municipality westover did not actually annex the pine moun- tain property until date months after the easement was granted in all three appraisals mr veal treated the pine mountain property as pud zoned its zoning was not actually changed from agricultural preserve to pud until date mr veal concluded that the aggregate value of the three conservation ease- ments was dollar_figure million almost three times higher than the aggregate value of dollar_figure reflected on pine mountain’s tax returns a easement mr veal opined that the value of the easement when granted was dollar_figure million on the basis of ms sward’s feasibility study he concluded that the highest_and_best_use of the dollar_figure conserved acres before imposition of the easement would be an 844-unit residential development relying principally on a comparable sales_method mr veal determined a before value of dollar_figure million in determining the after value mr veal valued the ten building areas at dollar_figure dollar_figure apiece and the remaining conserved acreage at dollar_figure ap- proximately dollar_figure per acre he made no adjustment for any enhancements that the easement conferred on the rest of the pine mountain property subtracting the dollar_figure after value from the dollar_figure million before value mr veal deter- mined a dollar_figure million value for the easement b easement on the basis of ms sward’s feasibility study mr veal concluded that the highest_and_best_use of the dollar_figure conserved acres before imposition of the ease- ment would be a 345-unit residential development relying principally on a com- parable sales_method mr veal determined a before value of dollar_figure million in determining the after value mr veal valued the six building areas at dollar_figure dollar_figure apiece and the remaining conserved acreage at dollar_figure ap- proximately dollar_figure per acre he made no adjustments for the other rights re- served to pine mountain and the homeowners and he made no adjustment for the enhancement that the easement conferred on the rest of the pine mountain pro- perty subtracting the after value from the before value and making several technical adjustments mr veal determined a dollar_figure million value for the easement c easement on the basis of ms sward’s feasibility study mr veal concluded that the highest_and_best_use of the dollar_figure conserved acres before imposition of the ease- ment would be a 130-unit residential development relying principally on a com- parable sales_method mr veal determined a before value of dollar_figure million and an after value of dollar_figure approximately dollar_figure per conserved acre he made no adjustments for any enhancement that the easement conferred on the rest of the pine mountain property subtracting the after value from the before value mr veal determined a dollar_figure million value for the easement respondent’s expert respondent offered and the court recognized gary mcgurrin as an expert in conservation_easement appraisal mr mcgurrin concluded that the best_method for valuing the three conservation easements was to consider direct sales of ease- ments covering comparable_property he found sales of easements in alabama and georgia between and the majority of which were sold to the u s department of agriculture he selected for analysis the six easement sales effect- ed closest to the valuation dates these easements covered acreage comparable in size to the conservation areas the per-acre prices of these easements ranged from dollar_figure to dollar_figure after making various adjustments mr mcgurrin determined that dollar_figure per acre was an appropriate price for the easements at issue he ac- cordingly determined values of dollar_figure dollar_figure and dollar_figure for the and easements respectively the parties’ positions concerning valuation of the three conservation ease- ments may be summarized as follows parcels partially covered by easement parcel parcel sec_2 parcel sec_5 original acquisition_cost for parcel s dollar_figure dollar_figure dollar_figure of acreage covered by easement easement value per respondent dollar_figure dollar_figure dollar_figure easement value per tax_return dollar_figure dollar_figure dollar_figure easement value per petitioner dollar_figure dollar_figure dollar_figure i burden_of_proof opinion the irs’ determinations in an fpaa are generally presumed correct though the taxpayer can rebut this presumption rule a 290_us_111 107_tc_94 deductions are a matter of legislative grace and are strictly construed 503_us_79 292_us_435 taxpayers generally bear the burden of proving their entitlement to all deductions claimed indopco inc u s pincite although the burden_of_proof on factual questions may some- times shift to the commissioner sec_7491 petitioner does not contend that this provision applies here ii charitable_contribution deductions for conservation easements a governing statutory framework sec_170 allows a deduction for any charitable_contribution made within the taxable_year if the taxpayer makes a charitable_contribution of proper- ty other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time the gift is made see sec_1_170a-1 income_tax regs the code generally restricts a taxpayer’s charitable_contribution_deduction for the donation of an interest in property which consists of less than the tax- payer’s entire_interest in such property sec_170 but there is an excep- tion to this rule for a qualified_conservation_contribution sec_170 this exception applies where the taxpayer makes a contribution of a quali- fied real_property interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 the first of these requirements--that the donation consist of a qualified_real_property_interest --is the initial focus of our attention here 4the parties agree that nalt is a qualified_organization under sec_170 respondent contends that the easements were not made exclusively for conservation purposes under sec_170 we address that conten- tion in connection with the easement below see infra pp sec_170 defines a qualified_real_property_interest to include a restriction granted in perpetuity on the use which may be made of the real prop- erty sec_170 the regulations provide that a perpetual conservation restriction is a restriction--including an easement restrictive covenant or equi- table servitude-- granted in perpetuity on the use which may be made of real prop- erty sec_1_170a-14 income_tax regs any rights reserved by the donor in the donation of a perpetual conservation restriction must conform to the re- quirements of sec_170 and the regulations thereunder sec_1 170a- b income_tax regs b caselaw development respondent contends that the easements do not constitute qualified_real_property_interest s because the restrictions on the use that could be made of the conserved land were not granted in perpetuity sec_170 that is so in respondent’s view because the reserved rights enumerated in article of the easements enable the developer to take back supposedly conserved land and dedicate it to residential development that development could consist of up to single-family residences as well as boathouses riding stables scenic overlook outbuildings and other structures intended for the homeowners’ recreation and enjoyment in evaluating this argument we do not write on a clean slate we first con- fronted a fact pattern of this sort in 140_tc_1 supplemented by belk v commissioner belk ii tcmemo_2013_154 105_tcm_1878 aff’d 774_f3d_221 4th cir the developer there had donated to a land trust a conservation_easement over a golf course which was surrounded by a single-family residential development although the easement by its terms was perpetual the deed permitted the parties by mutual agreement to change what property is subject_to the easement id pincite specifically the deed permitted land to be removed from the conservation area so long as the developer substituted and subjected to the easement a contiguous plot of land of equal or greater size value and ecological quality id pincite we held that the easement was not a qualified_real_property_interest be- cause it was not granted in perpetuity id pincite citing sec_170 as we explained the taxpayers did not agree never to develop the golf course under the terms of the conservation_easement petitioners are able to remove portions of the golf course and replace them with property currently not subject_to the conservation_easement thus petitioners have not donated an interest_in_real_property which is subject_to a use restric- tion granted in perpetuity to conclude otherwise would permit petitioners a deduction for agreeing not to develop the golf course when the golf course can be developed by substituting other_property ibid the taxpayers noted that the belk i easement permitted substitution of land only if the donee trust explicitly approved the substitution which it could do after confirming that this action would have no adverse effect on the easement’s conser- vation purposes id pincite the taxpayers accordingly urged that the conservation_purpose was protected in perpetuity under sec_170 which defines the terms under which an easement will be treated as made exclusively for conserva- tion purposes because the conservation_purpose was allegedly protected in per- petuity the taxpayers contended that the perpetuity requirement was satisfied we rejected this argument as we explained t he sec_170 re- quirement that the conservation_purpose be protected in perpetuity is separate and distinct from the sec_170 requirement that there be real_property sub- ject to a use restriction in perpetuity belk i t c pincite reviewing the statute and its legislative_history we found nothing to suggest that sec_170 should be read to mean that the restriction granted on the use which may be made of the real_property does not need to be in perpetuity if the conservation_purpose is protected ibid 5for similar reasons we rejected the taxpayers’ reliance on the deed’s re- continued the taxpayers moved for reconsideration in belk i and we issued a supple- mental opinion to explain our denial of that motion belk ii 105_tcm_1878 the taxpayers urged that our original opinion had focused too much on ‘the real property’ and ignored the fact that they had donated a use restriction granted in perpetuity id pincite in the taxpayers’ view as long as they agree not to develop acres of land the court should not be concerned with what land actually comprises those acres ibid we rejected this argument our original opinion had focused on the real_property because the statute requires a perpetual restriction on the use which may be made of the real_property sec_170 we accordingly adhered to our view that sec_170 requires that taxpayers donate an interest in an identifiable specific piece of real_property belk ii t c m cch pincite we also rejected the taxpayers’ reliance on the easement’s amendment provision that provision substantially identical to article of the easements involved here contained what is commonly called a condition_subsequent sav- ing clause it stated that the trust shall have no right or power to agree to any continued quirement that the trust approve any substitution concluding that the granted-in- perpetuity requirement must be met even if taxpayers and qualified organizations wish to agree otherwise belk i t c pincite amendments that would result in this conservation_easement failing to quali- fy as a qualified_conservation_contribution under sec_170 of the inter- nal revenue code id pincite n we noted that the parties had included in the easement deed a specific detailed provision permitting substitutions and we found that this provision clearly expressed their intention that substitutions be allowed id pincite as a matter of contract interpretation we concluded that this specific provision prevailed over the saving clause which did little more than express the taxpayer’s expectations and hopes as to the tax treatment of his conduct ibid on appeal the u s court_of_appeals for the fourth circuit affirmed in a unanimous opinion the taxpayers contended that sec_170 requires only a restriction in perpetuity on some real_property rather than the real_property governed by the original easement belk iii f 3d pincite according to the taxpayers the easement satisfied this requirement because any property removed from the easement must be replaced with property of equal value that is then sub- ject to the same use restrictions ibid the fourth circuit found this argument at odds with t he plain language of the code ibid sec_170 requires that there be a restriction granted in perpetuity on the use which may be made of the real_property belk iii f 3d pincite the placement of the article ‘the’ before ‘real property ’ the court explained makes clear that a perpetual use restriction must attach to a defined parcel of real_property rather than simply some or any or interchangeable parcels of real_property ibid see id pincite stating that the taxpayer must grant an easement over a single immutable parcel at the outset the fourth circuit concluded that the belk easement did not constitute a qualified_real_property_interest reasoning as follows the easement at issue fails to meet this requirement because the real_property contributed to the trust is not subject_to a use restriction in perpetuity the easement purports to restrict develop- ment rights in perpetuity for a defined parcel of land but upon satis- fying the conditions in the substitution provision the taxpayers may remove land from that defined parcel and substitute other land thus while the restriction may be perpetual the restriction on the real_property is not id pincite the fourth circuit also rejected the taxpayers’ reliance on the saving clause according to the taxpayers the saving clause barred implementation of a land substitution if that amendment would prevent the allowance of a charitable_contribution_deduction under sec_170 as the fourth circuit noted a con- dition subsequent saving clause which purports to recharacterize a transaction in the event of some adverse future occurrence generally will not be enforced by the courts see belk iii f 3d pincite citing authorities the fourth circuit in belk iii applied this general_rule stating w ere we to apply the savings_clause as the belks suggest we would be sanctioning the very same ‘trifling with the judicial process’ that the fourth circuit had previously condemned id pincite quoting 142_f2d_824 4th cir rev’g and remanding a memorandum opinion of this court shortly after the fourth circuit issued its opinion in belk iii we decided balsam mountain invs llc v commissioner tcmemo_2015_43 109_tcm_1214 the terms of the easement there were similar to those in belk but the developer’s ability to substitute land was more circumscribed the deed permitted minor alterations to the boundary of the conservation area if the trust approved such substitutions after determining that the conservation purposes would not be impaired id pincite but a substitution could be effected only within five years of the easement date and it could result in removal of no more than of the original conservation area ibid the belk easement by contrast imposed no time limit and no limit on how much acreage could be substituted we held that these distinctions made no legal difference the easement granted in was not an interest in an identifiable specific piece of real_property because for five years after the taxpayer retained the right to de- velop up to of that property ibid as of therefore the easement did not constitute a ‘qualified real_property interest’ of the type described in sec_170 ibid citing elsewhere belk i and belk iii four months later we decided bosque canyon ranch l p v commis- sioner tcmemo_2015_130 110_tcm_48 vacated and remanded sub nom 867_f3d_547 5th cir that case like this one involved conservation easements donated to nalt and the terms of the easements were very similar to those at issue here the property as a whole consisted of big_number acres more than of which were covered by two conservation easements a total of acres consisting of five-acre homesite parcels was dedicated to residential development id pincite although the easements barred residential or commercial development with- in the conserved area the developer retained numerous rights resembling those reserved by pine mountain specifically the developer reserved the rights within the conservation area to raise livestock hunt fish trap cut down trees and construct buildings recreational facilities skeet shooting stations deer hunting stands wildlife viewing towers fences ponds roads trails and wells id pincite as is also true here the developer in bosque canyon reserved the right by mutual agreement with nalt to change the location of the homesite parcels within the conservation area this right was subject_to the proviso that any modification could not in nalt’s reasonable_judgment directly or indirectly result in any material adverse effect on any of the conservation purposes and to the further proviso that t he area of each homesite parcel could not be increased ibid the taxpayers urged that their easement differed from the belk and balsam mountain easements in a critical respect whereas the latter easements permitted the exterior boundaries of the conservation area to be modified the bosque can- yon easement did not rather it permitted the developer to change the boundaries only of the homesite parcels--ie to modify their location within the conservation area while leaving the perimeter of the conservation area unchanged bosque canyon ranch l p t c m cch pincite the taxpayers contended that the easement thus imposed a perpetual use restriction on a defined parcel of real_property as the fourth circuit and this court in belk had demanded belk iii f 3d pincite see belk ii t c m cch pincite requiring that the easement restrict an identifiable specific piece of real_property we were again unpersuaded by this distinction between the easement terms if the developer exercised his right to change the location of homesites within the conservation area property protected by the easements at the time they were granted could subsequently lose this protection bosque canyon ranch l p t c m cch pincite we accordingly concluded that the restrictions on the use of the property were not granted in perpetuity and hence that the easements did not constitute qualified_real_property_interest s as defined by sec_170 ibid citing belk i t c pincite the u s court_of_appeals for the fifth circuit in a divided opinion vacat- ed and remanded our decision in bosque canyon 867_f3d_547 5th cir the majority view ed belk as distinguishable and regarded our reliance on belk as misplaced id pincite whereas the land- substitution provision in belk could lead to modification of the easement’s exterior boundaries the bosque canyon easement d id not allow any change in the exterior boundaries of the easements or in their acreages ibid the majority found it dispositive that neither the exterior boundaries nor the total acreage of the instant easements will ever change only the lot lines on one or more of the five-acre homesite parcels are potentially subject_to change and then only within the easements and with nalt’s consent ibid citing the need for flexibility to address changing or unforeseen conditions the majority concluded that any potential future tweaking of the boundaries of homesite locations cannot conceivably detract from the conservation purposes for which these ease- ments were granted id pincite the court accordingly held that the home- site adjustment provision does not prevent the grants of the conservation ease- ments from satisfying the perpetuity requirement of sec_170 id pincite judge dennis dissented from the majority’s disposition of this issue finding the attempted distinction of belk unpersuasive id pincite dennis j dissent- ing although relocating homesites would not affect the easement’s exterior boundaries it would enable the developer to lift the easement and swap the pre- viously unprotected homesites for initially protected land thereby converting conservation habitat into residential development ibid judge dennis empha- sized that the homesite adjustment provision would allow the developer to move the homesites anywhere within the outer boundaries of the ranch tract with no limitation on how many homesites could be moved how often this could be done or how far into the future such relocations could occur id pincite by permitting the developer to change the placement of the homesite parcels judge dennis explained the modification provision expressly permits the substitution of nonprotected land for land that was originally protected by the easement thus chang ing what real_property is subject_to the easement id pincite in judge dennis’ view the fact that the substitution occurs within the outer boundaries of the ranch tract makes no meaningful difference because the easements in any event do not attach in perpetuity to the initially defined parcel of real_property id pincite in short b ecause the easement does not govern a ‘defined and static’ parcel of land judge dennis con- cluded that it does not constitute a ‘qualified conservation contribution’ under sec_170 id pincite citing belk iii f 3d pincite c analysis because pine mountain had its principal_place_of_business in alabama ap- peal of this case absent stipulation to the contrary would lie to the u s court_of_appeals for the eleventh circuit that court has not addressed the question pre- sented here nor have we discovered in other opinions of that court any indica- tions as to how it might rule on this issue we are not bound to follow the fifth circuit’s bc ranch ii l p opinion in cases appealable in other circuits see 54_tc_742 aff’d 445_f2d_985 10th cir upon careful reconsidera- tion of our precedents and the relevant appellate opinions we are not persuaded to abandon our earlier view we think the fourth circuit’s analysis of this issue in belk was correct and we think that judge dennis was correct in believing that the scenario presented by bosque canyon and this case cannot meaningfully be distinguished from the scenario presented by belk our thinking about this issue is well captured by the swiss cheese meta- phor that judge dennis employed see bc ranch ii l p f 3d pincite dennis j dissenting for this purpose one must imagine the entire easement- related area as a large slice of emmenthaler cheese the cheese represents the real_property initially restricted by the conservation_easement the holes represent the zones reserved for commercial or residential development sec_170 requires that the land restricted by the conservation_easement be protected from development in perpetuity the statute thus bars the developer from putting any new holes in the cheese as relevant here the developer could consider two techniques for putting new holes in the cheese first he could put new holes in the cheese and make up for it by adding an equal amount of previously unprotected land to the conserva- tion area that was the pattern in belk alternatively he could put new holes in the cheese and make up for it by plugging the same number of holes elsewhere in the conservation area that was the pattern in bosque canyon and in the instant case in each instance the acreage subject_to the easement remains exactly the same but in both instances the developer has achieved the impermissible objec- tive of putting new holes in the cheese ie subjecting to commercial or residential development land that was supposed to be protected in perpetuity from such devel- opment like judge dennis we are unable to discern any meaningful legal distinc- tion between these two paths to the same bottom line in both scenarios the de- veloper has retained the right to develop a portion of the conservation area by sub- stituting other_property the only difference among belk bosque canyon and this case is whether the other_property lies inside or adjacent to the conservation area we do not see why it matters where the other_property lies what matters is whether there is a perpetual use restriction on the real_property covered by the easement at the time the easement is granted sec_170 6in bosque canyon and in this case the easement was held by nalt the deed of easement was based on a model nalt form and the terms of the ease- ment were substantially identical the dissenting opinion nevertheless urges that bosque canyon is distinguishable because the homesite parcels in that case were completely free of the easements see dissenting op p we do not find the distinction meaningful and in any event it is a distinction without a difference in bosque canyon the conservation area was defined as a tract of land excluding homesite parcels described in an attachment see t c m cch pincite here the and conservation areas are defined as tracts of land with the developer reserving the right to construct therein homesite parcels described in an attachment in both cases the homesite parcels are exempt from the conser- vation easement because they permit residential development that is otherwise for- bidden see infra pp in any event the key point under sec_170 is that both easements have the same defect by permitting the homesite parcels to be relocated to other sections of the conservation area the deed allows the developer to subject_to residential development land that was supposed to be protected in perpetuity from any form of development we will accordingly adhere in this case to the approach we embraced in belk and bosque canyon adopting that approach our analysis of the three ease- ments at issue is as follows easement we begin with the easement because it presents a somewhat novel pat- tern the easement permits pine mountain to establish within the con- servation area six building areas each as large as one acre each building area may include a single-family dwelling plus a shed garage gazebo and pool and the owner of each building area may construct a big_number square-foot barn within big_number feet of its perimeter however the easement does not specify either in the deed itself or in an attached plat the locations of the six building areas and it places no limitations on where within the conservation area such building areas may be located except to say that these locations must be ap- proved in advance by nalt it seems clear to us that the easement does not embody a restriction granted in perpetuity on the use which may be made of the real_property see sec_170 although the restriction placed by the easement is perpetual the restriction on ‘the real property’ is not belk iii f 3d pincite quoting sec_170 pine mountain remained free to build a six-acre residential development within the conservation area thus converting to commercial use land that was supposed to be protected in perpetuity from development indeed it was impossible to define when the easement was granted what real_property would actually be restricted from development because the residential lots could literally be placed anywhere within the conservation area as a result the perpetual use restriction did not attach at the outset to a defined parcel of real_property or to a single immutable parcel of land id pincite nalt had to approve the precise location of the six residences within the conservation area by so doing nalt might minimize the derogation of conservation values that the subdivision caused and perhaps ensure that the con- servation purpose wa s protected in perpetuity sec_170 but this does not change the fact that the easement when granted did not create a perpetual use restriction on a defined parcel of land as required by sec_170 be- cause the easement does not constitute a qualified_real_property_interest pine mountain could not claim for the donation of this interest a charitable contri- bution deduction under sec_170 and h easement most of the conservation area consists of ridgelines and higher eleva- tion land in the northwest portion of parcel the balance consists of lower lying land around a man-made lake near the center of parcel overall the easement covers about of the acreage of parcel apart from the acreages involved the easement is substantially_similar to the easements involved in bosque canyon it reserves to pine mountain or in- dividual homeowners the rights to construct one single-family dwelling and appur- tenant structures within each of ten building areas inside the conserva- tion area although the deed itself does not limit the size or location of these ten building areas an attached plat shows each building area as a one-acre lot situ- ated around the man-made lake article however provides that the boundaries of the building areas may be modified by mutual agreement of pine mountain and nalt such modi- fication is subject_to the proviso that the areas of a building area shall not be in- creased and that the boundary modifications shall not in nalt’s reasonable_judgment adversely affect conservation purposes article dollar_figure thus permits the building areas to be relocated with nalt’s consent to higher elevation zones or to other locations within the conservation area besides permitting the relocation of homesites the easement permits pine mountain to build within the conservation area other structures and facili- ties appurtenant to the residential development these include at least ten barns each of which may include an apartment for occupancy by a caretaker and such caretaker’s family two scenic overlooks one of which may include a guest bedroom occu- pying up to six acres in the aggregate at least one riding stable and indoor riding ring occupying up to ten acres in the aggregate up to piers and boat launches which may include four common boat launch facilit ies with associated boat storage building s up to five ponds occupying up to acres in the aggregate which may apparently be encumbered by piers and boat launch facilities and a reasonable but otherwise unlimited number of wildlife hunting stands or blinds to facilitate hunting and shooting by homeowners and their guests the easement does not specify the location of any of these facilities and their location could change if the location of the building areas changed al- though nalt’s approval is generally required its approval for certain facilities such as the man-made ponds shall not be unreasonably withheld for other facilities such as the piers boat launches boat storage buildings and hunting blinds no approval or prior review by nalt is needed we conclude that the rights reserved to pine mountain considered in their entirety prevent the easement from constituting a qualified_real_property in- terest see sec_170 as in bosque canyon the easement deed allows all ten residences to be moved from the man-made lake to other possibly more desirable locations within the conservation area and as in bosque canyon the easement places no limits on how many homesites can be moved how often this can be done or how far into the future such relocations can occur the easement also permits pine mountain to construct anywhere within the conservation area a variety of other buildings at least of these buildings may include additional living quarters all of these facilities are intended for the recreational use of the homeowners and their guests collectively they have the effect of expanding the residential development_well beyond the ten acres consumed by the building areas alone returning to judge dennis’ swiss cheese metaphor pine mountain has reserved the right not only to put new holes in the cheese for the ten residences but to put acres of extra holes in the cheese for structures appurtenant to these residences the dissenting opinion urges that the and easements satisfy the granted-in-perpetuity requirement of sec_170 notwithstanding the developer’s right to take back conserved land by relocating homesites because the building areas are still within the easements see dissenting op p but while the homesites are concededly within the outer perimeter of the con- servation area they are not subject_to the easements in any meaningful sense the stated purpose of the easements is to protect natural habitats of fish and wild- life and to preserve open space that provides scenic enjoyment to the general pub- lic the easement deeds accordingly forbid all residential development and speci- fically prohibit the erection of any structure defined to include any building platform shed bin shelter or any other assembly of material forming a con- struction for occupancy in each of the building areas the developer can construct a single-family residence and other structures customarily accessory to residential use including but not limited to a shed garage gazebo and pool as well as a big_number square-foot barn that may include an apartment for occupancy by a caretaker and such care- taker’s family as sites for a standard upscale residential development the building areas are exempt from the conservation_easement because they permit uses antithetical to its conservation purposes the dissent speculates that the homeowners might still be subject_to other restrictions listed in article of the easement deed see dissenting op pp but the dissent does not cite a single operative restriction that would actually be imposed by the easement as fee simple owners of real_property the homeowners would be exempt from the easement’s restrictions on erecting structures building roads building driveways cutting trees removing rock and topsoil drilling wells placing signs and engaging in recreational activities homeowners would presumably be barred from converting their single-family homes to commercial or industrial use see id p but that restriction is ultimately imposed not by the easement but by the zoning ordinance which permits only agricultural use and planned unit development the only other restriction mentioned by the dissent is the prohibition on dumping trash on the land see ibid but the dissent offers no record evidence to support the proposition that a fee simple owner of a one-acre residential tract would be prevented from doing this in his back yard our dissenting colleague insists that the distinction he draws between the easement terms in bosque canyon and in this case is a substantive distinction not merely a difference in names see id p we disagree the dissent would make the outcome turn on a purely formal choice exercised by the draftsman when defining the metes and bounds of the conservation_easement it makes no differ- ence to anyone--the land trust the developer or the homeowners--whether the building areas are within or without those metes and bounds either way the developer has the right to construct a 16-unit residential development that is ex- empt for all practical purposes from the restrictions imposed by the easement for these reasons we conclude that the perpetual use restriction set forth in the easement did not attach as required by sec_170 to a de- fined parcel of real_property or to a single immutable parcel of land see belk iii f 3d pincite because the easement therefore does not constitute a qualified_real_property_interest pine mountain could not claim for the donation of this interest a charitable_contribution_deduction under sec_170 and h easement unlike the other two easements the easement designates no building areas and permits no residential construction anywhere within the conser- vation area it likewise reserves to pine mountain no rights to construct scenic overlooks barns riding stables boat storage buildings piers or other structures appurtenant to residential development apart from hunting blinds the only structure permitted within the conservation area is a water tower to which may be attached underground pipes to provide water service to other parts of the pine mountain property although the water tower if poorly placed could conceivably affect whether the conserva- tion purpose is protected in perpetuity under sec_170 we conclude that it has no effect on whether the use restriction attaches in perpetuity to a de- fined parcel of real_property as required by sec_170 see belk iii f 3d pincite because the easement does not permit pine mountain under any circumstances to place any new holes in the cheese we hold that it con- stitutes a qualified_real_property_interest respondent’s other arguments holding as we do that the easement satisfies the granted in perpetu- ity requirement of sec_170 we must address the other contentions respondent advances against pine mountain’s claim to a charitable_contribution_deduction respondent advances two such arguments one is based on sec_170 which requires that the use restriction be exclusively for conser- vation purposes the other argument is based on the general provision of the easement deed that permits amendments respondent agrees that the easement protects at least one of the conserva- tion purposes enumerated in sec_170 but he contends the ease- ment was not made exclusively for conservation purposes under sec_170 because the conservation_purpose wa s not protected in perpetu- ity see sec_170 petitioner presented testimony from an nalt biolo- gist who concluded that none of the rights reserved to pine mountain would im- pair the easement’s conservation purposes or prevent those purposes from being protected in perpetuity respondent adduced no contrary evidence in the form of expert testimony or otherwise in prior cases we have treated the question whether a conservation interest is protected in perpetuity as a question of fact see 124_tc_258 aff’d 471_f3d_698 6th cir gorra v com- missioner tcmemo_2013_254 106_tcm_523 butler v commissioner tcmemo_2012_72 103_tcm_1359 there was no conflicting testimony as to whether the conservation purposes un- derlying the easement were protected in perpetuity we find as a fact that these purposes were so protected and for that reason reject respondent’s first argu- ment respondent’s second argument is based on article the general amend- ment provision of the easement deed the parties there recite that circumstances could arise which could justify the modification of certain of the restrictions con- tained in this conservation_easement article accordingly provides that pine mountain and nalt shall mutually have the right in their sole discretion to ag- ree to amendments to this conservation_easement which are not inconsistent with the conservation purposes it appears that many conservation deeds of easement include amendment provisions of this sort respondent contends that article could enable the parties to amend the easement in ways that would clearly violate the statutory perpetuity re- quirements eg by reducing the size of the conservation area or by permit- ting residential construction within it but it is hard to imagine how nalt could conscientiously find such amendments to be consistent with the conservation pur- poses set forth in the easement respondent thus appears to contend that the easement’s restrictions should be deemed nonperpetual at the outset because of 7according to the land trust alliance inc land trusts in the united_states held more than big_number conservation easements in and amendment provi- sions substantially_similar to article are widely used in these documents see amicus curiae brief on behalf of land trust alliance inc pincite sells v commissioner t c dkt no filed date the risk that the qualified_organization might be unfaithful to the charitable pur- poses on which its exemption rests both we and the courts of appeals have rejected similar arguments previ- ously for example in simmons v 646_f3d_6 d c cir aff’g tcmemo_2009_208 98_tcm_211 the historic preservation deed of easement reserved to the trust the right to consent to changes in the conserved facade and to abandon certain rights under the easement we held that this power did not disqualify the easement under sec_170 simmons v commissioner t c m cch pincite the d c circuit affirmed holding that t he clauses permitting consent and abandonment upon which the commissioner so heavily relies have no discrete effect upon the perpetuity of the easements simmons f 3d pincite as the d c circuit noted a ny donee might fail to enforce a conservation_easement with or without a clause stating that it may consent or abandon its rights and a tax-exempt_organization would do so at its peril id accord eg 687_f3d_21 1st cir vacating in part 134_tc_182 and 136_tc_294 friedberg v commissioner tcmemo_2011_238 102_tcm_356 supplemented by tcmemo_2013_224 the easement involves a conveyance which is a form of contract generally speaking the parties to a contract are free to amend it whether or not they explicitly reserve the right to do so see restatement contract sec_2d sec_311 cmt a viewed from this perspective this portion of article is reasonably regarded as a limiting provision confining the permissible subset of amendments to those that would not be inconsistent with the conservation pur- poses this text tracks the secretary’s regulation governing the enforceable in perpetuity requirement which provides that any retained_interest must be subject_to legally enforceable restrictions that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation sec_1_170a-14 income_tax regs respondent’s argument would apparently prevent the donor of any ease- ment from qualifying for a charitable_contribution_deduction under sec_170 if the easement permitted amendments we find no support for that argument in 8cf butler t c m cch pincite holding that a conserva- tion easement qualified for deduction under sec_170 even though it had ac- tually been amended the belk easement included an amendment provision virtually identical to that involved here see belk i t c pincite n we did not find that provision as opposed to the land substitution provision problematic the statute the regulations the decided cases or the legislative policy underlying the statute we accordingly reject both of respondent’s additional arguments against pine mountain’s claim to a charitable_contribution_deduction for the easement d valuation of the easement petitioner argues for an overall charitable_contribution_deduction of dollar_figure million of which dollar_figure million is attributable to the easement petitioner paid dollar_figure million for the entire pine mountain property comprising big_number acres the three easements collectively cover only big_number acres or of the property leaving available for commercial or residential development because the easements were placed on the various parcels within two years of their acquisition petitioner’s valuations presuppose a large increase in value over a very short time the limited partners paid about dollar_figure million for their interest in the partner- ship and petitioner’s valuations would afford them a charitable_contribution de- duction of dollar_figure million dollar_figure million more than their entire capital_investment and they would still own a interest in the remaining big_number acres all of which is available for commercial or residential development given our disposition we need determine the fair_market_value only of the easement that value is determined in a separate memorandum opinion tcmemo_2018_214 filed concurrently with this opinion to implement the foregoing an appropriate decision will be entered reviewed by the court foley gale thornton marvel gustafson kerrigan buch nega pugh and ashford jj agree with this opinion of the court morrison j dissenting the opinion of the court holds that neither the nor the easement is an interest_in_real_property that is a perpetual restriction on the use of real_property within the meaning of sec_170 c -- primarily because the easement deed allows the owner of the underlying land to build a house on each of building areas and because the easement deed allows the owner of the underlying land to build a house on each of building areas i disagree despite these building rights the land in the building areas is still subject_to the easements see infra part i therefore sec_170 does not preclude deductions for the contributions of the and easements i would however disallow a deduction for the contribution of the easement on another ground the easement does not protect conservation purposes in perpetuity under sec_170 see infra part ii as for the contribution of the easement i would allow a deduction of dollar_figure this is the value of the easement in my view see infra part iii i explain these views in the opinion below which has three parts i each of the and easements is an interest_in_real_property that is a perpetual restriction on the use of real_property within the meaning of sec_170 and is therefore a qualified_real_property_interest within the meaning of sec_170 ii the and easements protect conservation purposes in perpetuity within the meaning of sec_170 however the easement does not therefore it was not contributed exclusively for conservation purposes see sec_170 iii the fair_market_value of the easement is dollar_figure some necessary background follows a deduction is allowed for a charitable_contribution sec_170 sec_1_170a-1 income_tax regs however a general_rule in sec_170 a -subject to exceptions--prohibits a deduction for a charitable_contribution of an interest in property which consists of less than the taxpayer’s entire_interest in the property see 140_tc_377 sec_1_170a-14 income_tax regs it is undisputed that each of the three easements granted by pine mountain preserve lllp pine mountain is an interest in property consisting of less than pine mountain’s entire_interest in the property therefore sec_170 bars pine mountain from deducting charitable_contributions for the and easements--unless one of the sec_170 exceptions applies one such exception is for a contribution that constitutes a qualified_conservation_contribution sec_170 this is the exception that pine mountain’s tax_matters_partner eddleman properties petitioner relies on to attempt to avoid the partial-interest rule_of sec_170 a qualified_conservation_contribution is defined by sec_170 as a contribution-- a of a qualified_real_property_interest b to a qualified_organization c exclusively for conservation purposes as can be seen from the text of sec_170 quoted above one of the three requirements for a contribution to be a qualified_conservation_contribution is that the contribution be of a qualified_real_property_interest sec_170 a qualified_real_property_interest is defined by sec_170 as any of the following interests_in_real_property a the entire_interest of the donor other than a qualified_mineral_interest 1the term qualified_mineral_interest is defined by sec_170 as subsurface oil gas or other minerals and the right to access such minerals it has been explained that the phrase the entire_interest of the donor other than a qualified_mineral_interest in sec_170 refers to a gift with retained mineral rights janet l madden tax incentives for land conservation the charitable_contribution_deduction for gifts of conservation easements b c envtl aff l rev citing sec_170 see also kelly a cole continued b a remainder_interest and c a restriction granted in perpetuity on the use which may be made of the real_property eddleman properties asserts that the easements contributed by pine mountain preserve are in the sec_170 category ie that the easements are interests_in_real_property that are perpetual restrictions on the use of the real_property such an interest is also referred to as a perpetual conservation restriction by the regulation governing qualified conservation contributions sec_1_170a-14 income_tax regs see id para b the second requirement for a contribution to be a qualified_conservation_contribution is that the contribution be made to a qualified_organization sec_170 the parties agree that nalt is a qualified_organization therefore there is no dispute about the second requirement continued a market-based approach to the protection of instream flow allowing a charitable_contribution_deduction for the donation of a conservation_easement in water rights hastings w -nw j envtl l pol’y sec_170 means that a landowner may sever the surface estate from the subsurface estate thus the donor landowner may qualify for a charitable deduction for donating the development rights to his or her entire surface estate while retaining his or her rights to the subsurface estate because of the explicit exclusion the donor’s deduction is not barred by the ‘entire interest’ requirement the third requirement for a contribution to be a qualified_conservation_contribution is that the contribution be exclusively for conservation purposes sec_170 sec_170 elaborates on this requirement it provides a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity the irs’s arguments against the deductions for the easements can be summarized in general terms as follows none of the three easements meets the definition of a qualified_real_property_interest see sec_170 even if each easement meets the definition of a qualified_real_property_interest the easements do not protect conservation purposes in perpetuity and therefore under sec_170 the contributions of the easements are not exclusively for conservation purposes and even if each of the easements is a qualified_real_property_interest and protects the conservation purposes in perpetuity the values of the easements are lower than the values urged by eddleman properties and therefore the correct amounts of the deductions are less than the amounts sought by eddleman properties as to the third irs argument--regarding the values of the easements--the following table shows the amounts in dispute values of the and easements year irs dollar_figure big_number big_number eddleman properties dollar_figure big_number big_number the three irs arguments are discussed in greater detail infra parts i ii and iii respectively i now address the burden_of_proof the petitioner is eddleman properties pursuant to the usual rule_of tax_court litigation the burden_of_proof is on the petitioner this burden includes both the burden of production and the burden of persuasion 88_tc_435 the burden of production will be satisfied if the petitioner comes forward with enough evidence to support a factual finding 88_tc_38 the burden of persuasion will be satisfied if the petitioner shows that on the basis of the evidence the fact is more probable than not 109_tc_463 citing mccormick on evidence sec pincite 4th ed aff’d 192_f3d_844 9th cir although eddleman properties bears the burden_of_proof my view of the facts would be the 2eddleman properties filed discovery motions seeking to ascertain the theories the irs would assert against the charitable-contribution deductions for the three easements in resolving the discovery motions the court held a pretrial continued same even if the irs were to bear the burden_of_proof i agree with the findings_of_fact in the section of the opinion of the court titled findings_of_fact i each of the easements is a qualified_real_property_interest as explained above a qualified_real_property_interest includes an interest_in_real_property that is a restriction granted in perpetuity on the use of the real_property sec_170 in 140_tc_1 supplemented by belk v commissioner belk ii tcmemo_2013_54 aff’d 774_f3d_221 4th cir we held that a conservation_easement was not such an interest if the donor of the easement could change what lands were subject_to the easement analogizing the pine mountain easements to the easement in belk the irs argues that none of the pine mountain easements is a qualified_real_property_interest before evaluating the irs’s argument it is first helpful to describe the relevant provisions of the easement deed the easement deed is a continued hearing on date in which it required the irs to identify all of its theories at the hearing or bear the burden_of_proof on any theories not so identified eddleman properties suggests that at the hearing the irs failed to identify its argument that the easements did not protect conservation purposes in perpetuity within the meaning of sec_170 this suggestion is made on page n of eddleman properties’ answering brief i disagree with the suggestion the irs described this argument at the hearing its description is found on pages of the hearing transcript recorded agreement between pine mountain and nalt article of the easement deed grants to nalt a perpetual easement over the conservation area directly preceding article is the preamble to the easement deed which defines the conservation area as a 48-acre area of land identified in exhibits a and b attached to the easement deed these documents--consisting of three maps and a description of metes and bounds --set forth the exact boundaries of the dollar_figure acres of land article of the easement deed provides that pine mountain and any future owners of the conservation area are bound by the restrictions in article on their use of the conservation area subject_to and excepting only the rights reserved to them in article article contains many restrictions one of which is article which prohibits the use of the conservation area for residential commercial institutional or industrial purposes article which reserves various rights to the landowner permits the landowner to construct a house on each of building areas within the conservation area the size and location of each building area is specified in the easement deed the specified building areas are clustered around a small pre-existing man-made lake the lake is entirely within the 559-acre conservation area the total size of the building areas is acres in addition to the houses article permits the construction of a big_number square-foot barn within big_number feet of each of the building areas provided that the barn location is approved in advance by nalt article permits the construction of piers on the lake as explained above the boundaries of the building areas are exactly specified by the easement deed’s preamble and the documents attached to the easement deed however article dollar_figure allows the boundaries of the building areas to be modified by mutual agreement of the owner of the portion of the conservation area that is subject_to the boundary modification and nalt a boundary modification is permitted only if three conditions are met first the modification of the boundary must not in nalt’s reasonable_judgment directly or indirectly result in any material adverse effect on any of the conservation purposes of the easement the conservation purposes of the easement are defined in the preamble to the easement deed as the following preservation of the conservation area as a relatively natural habitat of fish wildlife or plants or similar ecosystem and preservation of the conservation area as open space which provides scenic enjoyment to the general_public and yields a significant public benefit second the acreage of the building areas cannot be increased third the modification must be set forth in a recorded written amendment to the easement deed signed by the owner of the land in the portion of conservation area that is subject_to the boundary modification and nalt article of the easement deed states that pine mountain and nalt recognize that circumstances could arise which would justify the modification of certain of the restrictions contained in this conservation_easement article provides that t o this end nalt and the owner of the land in the conservation area have the right in their sole discretion to agree to amendments to the conservation_easement deed which are not inconsistent with the conservation purposes article provides that the easement runs with the land and is binding on pine mountain and any future owners of the land unless otherwise provided in the easement deed the irs first contends that article permits the external boundary of the conservation area that is the boundary of the 559-acre area that is restricted by the easement as opposed to the boundaries of each of the building areas to change such that eased land could be substituted with non-eased land therefore the irs contends that the easement is similar to the easement in belk i t c pincite which restricted the use of land in a defined conservation area but permitted the replacement of land in the original conservation area with land outside the original conservation area the analogy is inapt in my view article of the easement deed does not permit the modification of the boundaries of the conservation area although article permits amendments to the e asement it does so expressly to address those circumstances under which a modification to the restrictions in the easement deed is justified the word restrictions in article is in context of the other provisions in the easement deed best interpreted as a reference to the restrictions imposed on the use of the conservation area not a reference to the boundary of the conservation area the restrictions of the easement are set forth in article article is not where the boundary of the conservation area is identified the boundary is identified in the preamble to the easement deed through reference to documents attached to the easement deed therefore article does not permit an amendment that would change the boundary of the conservation area the and easement deeds each contain an article with the same wording as article in the easement deed the irs contends that the ubiquitous article similarly disqualifies each of the and easements from being a qualified_real_property_interest for the reasons given above with respect to the easement however i would hold that article does not prevent either of the and easements from being a qualified_real_property_interest the existence of article is the only reason the irs contends that the easement is not a qualified_real_property_interest the opinion of the court gives its own reasons for rejecting the irs’s article argument i disagree with those reasons the court asserts that article of the easement deeds which allows the easement deeds to be amended does not violate the granted-in-perpetuity requirement of sec_170 because it is hard to imagine how nalt could conscientiously find such amendments to be ‘consistent with the conservation purposes’ set forth in the easement see op ct p while it is true that article provides that no amendment can be agreed to by pine mountain and nalt unless the amendment is not inconsistent with the conservation purposes this does not require nalt to review proposed amendments to see whether the amendments comply with sec_170 remember sec_170 requires the easement to be an interest_in_real_property that is a restriction granted in perpetuity on the use which may be made of the real_property sec_170 does not refer to conservation purposes that concept is found in the other perpetuity test sec_170 which bars a deduction unless the conservation_purpose is protected in perpetuity the opinion of the court mixes up the two tests and makes the unsupported assumption that nalt will refuse to consent to amendments that would bar a deduction for the donation of the easement under sec_170 this unrealistically supposes that nalt will essentially act as a tax compliance officer the theory of the opinion of the court is not advanced by eddleman properties the court would have been on more solid ground had it adopted my interpretation of article that as a matter of contractual interpretation article does not allow changes to the boundaries of the easement this issue of interpretation was actually raised by the parties in addition to making unfounded assumptions about nalt’s future behavior the opinion of the court makes radical claims about the consequences of the irs’s interpretation of article the court asserts that article is similar to the amendment provisions in many other conservation_easement deeds see op ct p the court supports this assertion by citing an amicus brief filed by the land trust alliance in another case sells v commissioner t c dkt no filed date see op ct note this sells brief according to the opinion of the court says that amendment provisions substantially_similar to article of the pine mountain easement deeds are ‘widely used’ but the brief actually states that the amendment provision in the easement deed in sells is widely used the brief refers to the widely used amendment provision in the instant case ie sells amicus brief pincite sells v commissioner t c dkt no this is a significant problem for the court the amendment clause in the sells easement deed is different from the amendment clause in the pine mountain easement deeds because the sells easement deed does not refer to restrictions a word that is critical to my interpretation of article of the pine mountain easement deeds thus the claim in the amicus brief in sells is irrelevant to pine mountain’s case furthermore the land trust alliance amicus brief in sells does not recite any specific words from the amendment clauses of any easements thus the sells brief’s claim is unsupported the court recognized a similar problem when the land trust alliance moved to file an amicus brief in pine mountain’s case that made the unsubstantiated claim that the general amendment clause in the pine mountain deeds is widely used the proffered brief referred to the widely used amendment provision in the instant case ie pine mountain’s case the court denied the motion by the land trust alliance to file an amicus brief in pine mountain’s case explaining that the 3reprinted below is the amendment clause in the easement deed in sells amendment if circumstances arise under which an amendment to or modification of this deed would be appropriate grantor and grantee are free to jointly amend this deed provided that no amendment shall be allowed that will affect the qualification of this conservation_easement or the status of grantee under any applicable laws including code of alabama et seq or sec_170 of the internal_revenue_code of as amended and any amendment shall be consistent with the purpose of this deed and shall not affect its perpetual duration any such amendment shall be recorded in the official records of calhoun county alabama amicus brief does not reliably inform the court of the exact wording of the other conservation easements neither the amicus brief in sells which is relied on by the opinion of the court nor the proposed amicus brief in pine mountain’s case is reliable neither brief should affect our analysis of article finally in wrapping up its discussion of article the opinion of the court misleadingly summarizes the irs’s argument it says that the irs’s article argument would apparently prevent the donor of any easement from qualifying for a charitable_contribution_deduction under sec_170 if the easement permitted amendments see op ct p actually the irs argued only that the particular amendment clause in the pine mountain easement deeds found in article of each easement deed prevented the donor of the easements from qualifying for a deduction see opening brief for respondent pincite the irs’s argument regarding article of the three pine mountain easement deeds is not an attack on all amendment clauses in all easement deeds in summary i dissent from the various ways in which the opinion of the court mishandles the article issue its claim that article is widely used and its circumvention of the amicus order in this case to make this claim its prediction that nalt will use its power under article to act as a tax compliance officer for pine mountain a speculation that is not urged by either party its failure to adopt my approach to this issue--which is to interpret the text of these particular easement deeds no matter what others say in holding that change in the easement boundaries is not what is permitted by article thus resolving the issue raised by the parties in this case and its mischaracterization of the irs’s argument next the irs argues that neither the easement nor the easement is a qualified_real_property_interest because of the following features of the two easements the easement deed permits the owner of the land in the conservation area to build houses the easement deed permits the owner of the land in the conservation area to build houses and both easement deeds permit the owner of the land in the conservation area to build ancillary buildings such as barns stables piers boat launches boat-storage facilities sheds garages gazebos pools and a lodge or clubhouse for guests driveways and parking areas in belk i t c pincite on which the irs and the opinion of the court relies the easement was held not to be a qualified_real_property_interest because the owner of the underlying land could change what property is subject_to the conservation_easement although the and pine mountain easement deeds permit landowners to construct houses and structures they do not relieve the landowners of all of the restrictions of the easements with respect to the areas on which the houses and structures are constructed the 10-house provision in article of the easement deed permits the landowner to construct use and maintain within each of the ten areas designated as a ‘building area’ one single family dwelling and other structures customarily accessory to residential use this permission to construct use and maintain a dwelling constitutes an exception to some of the restrictions set forth in article of the easement deed for example it is an exception to article which in part prohibits the land in the conservation area from being used as a residence and is an exception to article which prohibits the building of any structure on the conservation area however there are other restrictions in article many of which remain in effect on the building areas for the houses giving the owner the limited right to construct buildings on a portion of the conservation area is thus not the same thing as making that portion of the conservation area not subject_to the easement in my view this right to construct buildings does not cause the and easements to fall outside the definition of a qualified_real_property_interest my view is consistent with our supplemental opinion in belk ii at this supplemental opinion explained the reasons we denied the belk taxpayer’s motion for reconsideration of the original opinion in belk i in belk i the court had held that an easement was not an interest_in_real_property that was a perpetual restriction on the use of the real_property because different land could be substituted for the land subject_to the easement id t c pincite in the motion for reconsideration the taxpayer in belk claimed that this holding was inconsistent with priv ltr rul date and priv ltr rul date belk ii at in priv ltr rul the landowners had the right to construct buildings on various building sites the locations of the building sites were not specified in the easement deed but had to be approved by the donee thus the right to build on the building sites in priv ltr rul is analogous to the 4in describing the provisions in the easement deed regarding the building sites priv ltr rul date stated only a limited number of building sites are reserved and the location of those sites is subject_to the approval of the donee thus the present case is similar to example above even though taxpayer and donee have not agreed to the location of the building sites in advance the donee must approve any proposed location of a building site and consistent with its power and obligation to enforce the terms of the easement must ensure that the location of any proposed building site is consistent with the wildlife habitat purposes of the easement the reference in the private_letter_ruling to example is to sec_1_170a-14 example income_tax regs in that example an easement deed allowed the construction of four houses on each of five nine-acre clusters for a total of houses subject_to site and building plan approval by the donee organization the regulation stated that a deduction for the contribution of the easement would be allowable right to build on the building areas in the pine mountain easement the locations of the building areas are not specified by the easement deed but they must be approved by the donee in the second private_letter_ruling cited by the taxpayer in belk ii the landowner had the right to construct houses on certain building envelopes priv ltr rul the locations of the building envelopes were specified in the easement deed but could be moved within the easement area with permission of the donee id thus the right to build on the building envelopes in priv ltr rul 5priv ltr rul date described the right to construct the houses as follows taxpayers reserve the right to construct one additional residence and associated improvements within area c which is identified on a map attached to the deed of easement as located near the edge of the property but which taxpayers have represented is not visible from the road that borders the edge of the property additional associated improvements within area a which already contains a residence and no more than five new residences and associated improvements within limited building sites associated with specifically designated building envelopes the residential construction permitted on these parcels does not require donee approval but may not interfere with the essential scenic quality of he property or with the governmental conservation policies being furthered by the easement the deed also reserves to taxpayers the right to relocate the building envelopes and to construct structures outside the specified areas both of which actions require donee approval fn ref omitted is analogous to the right to build on the building areas in the pine mountain easement the locations of the building envelopes are specified in the easement deed but may be changed with permission of the donee here is what belk ii said about the house construction rights reserved in the two private letter rulings belk i is not in conflict with these private letter rulings belk i does not speak to the ability of parties to modify the real_property subject_to the conservation_easement it simply requires that there be a specific piece of real_property subject_to the use restriction granted in perpetuity belk ii at exactly so the entire easement in belk and every one of its restrictions could be lifted from one piece of land and float onto another this is different from an easement that waives some of its restrictions on building sites within the easement and thus allows the parties to modify the real_property subject_to the easement id thus the easement in belk is different from the and pine mountain easements in this respect the irs observes that we applied belk in bosque canyon ranch l p v commissioner tcmemo_2015_130 at vacated and remanded sub nom 867_f3d_547 5th cir in bosque canyon ranch l p v commissioner at we held that two conservation easements were not qualified_real_property interests under sec_170 because there could be modifications of the boundaries between the land governed by each easement and various homesite parcels that case is distinguishable because those homesite parcels were completely free of the easements as our opinion in bosque canyon ranch l p v commissioner at stated the and deeds permit modifications to the boundaries between the homesite parcels and property subject_to the easements which accurately implies that the homesite parcels are not property subject_to the easements the u s court_of_appeals for the fifth circuit reversed our holding that each conservation_easement was not a qualified_real_property_interest bc ranch ii l p v commissioner f 3d pincite among the reasons given by the court_of_appeals were that under each easement the homesite parcels could be moved only within the boundaries of a larger defined land area and under each easement any modifications to the boundaries of the homesite parcels had to be approved by the donee nalt id pincite the reasons are challenged by the opinion of the court but it is unnecessary to decide whether the reasoning of the court_of_appeals in bosque canyon ranch is correct because as stated above that case is distinguishable there is no point to explaining as the opinion of the court does that we are not bound to follow the court of appeals’ opinion our opinion in bosque canyon ranch was rightly decided and we agree with the court of appeals’ dissenting opinion rather than the majority opinion the opinion of the court argues that i erroneously distinguish the easements in bosque canyon ranch from the and pine mountain easements see op ct note to support this argument the footnote expressly conflates the areas referred to as homesite parcels in the bosque canyon ranch easements with the building areas in the and pine mountain easements the bosque canyon ranch easement deeds exempted from their restrictions the areas defined in the bosque canyon ranch opinion as homesite parcels this is apparent from the plain language of the easement deeds there were two easements in bosque canyon ranch the first easement was donated by bosque canyon ranch l p the preamble to the first easement deed defined the property as big_number acres described by metes and bounds in exhibit a to the easement deed another portion of the preamble defined the conservation area and homestead parcels as separate areas of land whereas the property includes within its boundaries land consisting of dollar_figure acres more or less hereinafter the conservation area being all of the property less and except the parcels of land described by metes and bounds on exhibit b hereinafter called individually a homestead parcel or collectively the homestead parcels attached hereto and incorporated herein thus by definition the land in the conservation area was different from the land in the homestead parcels next article of the first bosque canyon ranch easement deed provided that the landowner granted a perpetual easement over the conservation area article provided that the conservation area was subject_to various restrictions article reserved various rights to the landowner as exceptions to article article dollar_figure allowed the boundaries of the homestead parcels to be modified the boundaries of the homestead parcels may be modified by mutual agreement of the trust nalt and the legal owner or owners of that portion of the property which is the subject of the boundary line modification at the time of modification subject_to the following conditions the boundary line modification does not in the trust’s reasonable_judgment directly or indirectly result in any material adverse effect on any of the conservation purposes the area of each homestead parcel shall not be increased the modification shall be set forth in a written amendment to this conservation_easement signed by duly authorized officers of the trust and by the legal owner or owners of the portion of the property which is the subject of the homestead parcel modification at the time of modification the amendment shall be recorded in the same place of public record in which this conservation_easement was recorded and shall not be effective until so recording the deed for the second easement in bosque canyon ranch an easement granted by bc ranch ii l p has similar provisions a stipulation in bosque canyon ranch refers to the homestead parcels in both easements as homesite parcels the opinion in bosque canyon ranch follows this convention but the and pine mountain easement deeds do not use the term homestead parcels or homesite parcels instead they refer to building areas and the easements have the effect of lifting some of the restrictions on these building areas despite the partial lifting of restrictions the building areas are still within the and easements the building areas are therefore unlike the homesite parcels in bosque canyon ranch which are outside the easement areas the difference between the homesite parcels in bosque canyon ranch and the building areas in the and pine mountain easements is a substantive distinction not merely a difference in names to obscure this distinction note of the opinion of the court uses the term homesite parcels the defined term in bosque canyon ranch even to refer to the building areas in the and pine mountain easements this misleading terminology distorts the facts of both this case and bosque canyon ranch homesite parcel is a defined term used in the bosque canyon ranch opinion to refer to particular pieces of land not governed by the easements bosque canyon ranch l p v commissioner at the and deeds permit modifications to the boundaries between the homesite parcels and property subject_to the easements as paragraph of the stipulation of facts in bosque canyon ranch stated during each limited_partner in bcr i bosque canyon ranch l p made a capital_contribution in the amount of dollar_figure and received a partnership unit in bcr i as set forth in the agreement of limited_partnership for bcr i each partnership unit entitled a limited_partner to receive i a 5-acre homesite parcel homesite parcel within the portion of bosque canyon ranch owned by bcr i that was excluded from the property subject_to the deed of easement emphasis added see also bosque canyon ranch stipulation of facts para the right to construct houses in the building areas conferred by the and pine mountain easement deeds is therefore not analogous to the homesite parcels in bosque canyon ranch a better analogy is to the right found in article of the bosque canyon ranch easement deeds see bosque canyon ranch ex 135-j pincite ex 207-j pincite article gave the landowner the right to construct one or more recreational or meeting buildings a swimming pool and a sports court provided that any such building pool and court shall be located within an area of the conservation area approved by trust nalt and do not exceed in the aggregate more than big_number square feet of ground coverage area thus article reserved the right to build various structures anywhere in the conservation area subject_to the location’s being approved by nalt did we hold in bosque canyon ranch that article violated sec_170 no we held that it was the provisions related to homesite parcels that violated sec_170 bosque canyon ranch l p v commissioner at but today the opinion of the court interprets bosque canyon ranch to mean that the building-area provisions in the and pine mountain easement deeds violate sec_170 even though the bosque canyon ranch opinion did not say anything about article of the bosque canyon ranch easement deeds which is analogous to the building-area provisions in the and pine mountain easement deeds today’s interpretation of bosque canyon ranch is an exercise in alternative history it is as if the court thinks it can rewrite the holding in bosque canyon ranch to address rights like those reserved in article of the bosque canyon ranch easement deeds the actual opinion in bosque canyon ranch is unchanged by its plain language it was concerned with the homesite parcels--areas of land unrestricted by the easements that could be swapped for restricted land the bosque canyon ranch opinion was not about the right in 6also according to the bosque canyon ranch easement deeds none of the reserved rights could be exercised in a way that would have an adverse effect on conservation purposes there is a similar provision in the pine mountain easement deeds article of the bosque canyon ranch easement deeds the bosque canyon ranch case is not analogous to this case the alternative history in the opinion of the court does not make it so for the pine mountain easement the opinion of the court focuses exclusively on the building-area rights and concludes that these rights alone cause the easement to fail to qualify as an interest_in_real_property that is a perpetual restriction on the use of the real_property but for the easement the opinion of the court mentions not just the building areas it also mentions the right to build barns scenic overlooks a riding stable an indoor riding ring piers and boat launches ponds and wildlife hunting stands thus the opinion of the court could be interpreted as holding that the land that would be affected by these rights is not restricted by the easement if this is the holding of the opinion of the court the easements in bosque canyon ranch remind us why the holding is wrong the bosque canyon ranch easement deeds reserve similar rights but the bosque canyon ranch tax_court opinion does not hold that those rights violate the perpetual-use-restriction statutory test for example the easement deeds in bosque canyon ranch like the pine mountain easement deed allowed the construction of barns owner may construct and maintain the following one or more barns and run-in stalls or similar structures for equestrian use provided that the same are located within an area of the conservation area approved by trust and do not exceed in the aggregate more than big_number square feet of ground coverage area the barns could be built anywhere on the land covered by the easements if nalt approved the location did our opinion in bosque canyon ranch say it was this right to build barns which is found in article of the bosque canyon ranch easement deeds that caused the easements to fail the perpetual-use-restriction test no we said the disqualifying reason was that the easements permit modifications to the boundaries between the homesite parcels and property subject_to the easements bosque canyon ranch l p v commissioner at and like the pine mountain easement the bosque canyon ranch easement deeds allowed the construction of hunting stations owner may construct and maintain the following shooting stations for skeet trap five stand sporting clays of similar shooting sports and related buildings not exceeding an aggregate of big_number square feet of ground coverage area for all such stations and related buildings and underground utilities to serve the aforesaid facilities the hunting stations could be built anywhere on the land governed by the easements did our opinion in bosque canyon ranch hold that it was this right to construct hunting stations that caused the easements to fail to be perpetual restrictions on the use of the land no and although the easement deeds in bosque canyon ranch did not reserve the right to construct scenic overlooks as the pine mountain easement deed did they did allow the owner to construct and maintain covered shelters or pavilions not exceeding an aggregate of big_number square feet of ground coverage area for all shelters or pavilions our opinion in bosque canyon ranch did not hold that the right to build shelters which is found in article of the bosque canyon ranch easement deeds caused the easements to fail to be perpetual restrictions on the use of the land and then there is the right to create ponds article of the bosque canyon ranch easement deeds provided owner may construct one or more new ponds for recreational use not to exceed an aggregate surface area of acres for all ponds and subject_to reasonable location and design review and approval by trust to determine that the ponds will have no material adverse affect on the conservation purposes our opinion in bosque canyon ranch does not state that the right to create ponds is what caused the easements to fail the perpetual-use- restriction test by contrast the opinion of the court points to the pond rights as an example of why the pine mountain easement fails the test see op ct p it is as if the authors of the opinion of the court think that the right to create a pond means that the land that would be covered by and displaced by the pond is unprotected by the conservation_easement such a view is inconsistent with the text of the pine mountain easement deed which gives nalt the power to determine the location and design of the ponds thus the right to create ponds is itself restricted by the easement deed the implicit view that pond land is unprotected by the easement is also inconsistent with the record in this case a biologist employed by nalt credibly testified that nalt would allow a pond to be created only if the design of the pond protected natural habitats--for example if there was an adequate littoral shelf a submerged shelf of land near the edge of the pond with aquatic vegetation in my view therefore even the land on which ponds can be created is subject_to a perpetual-use restriction of the easement desperate to pull this case into the domain of our bosque canyon ranch opinion the opinion of the court says that our bosque canyon ranch opinion held that the reserved rights in bosque canyon ranch--not the provisions regarding the homesite parcels--caused the bosque canyon ranch easements to fail the perpetual-use-restriction test it points to the following statement in addition bcr i retained various rights relating to the property including rights to raise livestock hunt fish trap cut down trees and construct buildings recreational facilities skeet shooting stations deer hunting stands wildlife viewing towers fence ponds roads trails and wells bosque canyon ranch l p v commissioner at the opinion of the court claims that the recitation of these rights in the findings_of_fact of our opinion in bosque canyon ranch means that our holding in bosque canyon ranch hinged on those rights quoting that statement the opinion of the court opines although the easements barred in bosque canyon ranch residential or commercial development within the conserved area the developer retained numerous rights resembling those reserved by pine mountain see op ct p but the holding in bosque canyon ranch hinged on the right to change the boundaries of the homesite parcels bosque canyon ranch l p v commissioner at the court_of_appeals in bosque canyon ranch also understood the tax court’s holding in that case to hinge on the movability of the homesite parcel boundaries the court_of_appeals majority opinion contains this sentence the court the tax_court held that because the homesite parcel boundaries could be changed to include property within the original easement the easement was not granted in perpetuity bc ranch ii l p v commissioner f 3d pincite the court of appeal’s dissenting opinion is also consistent with the proposition that our holding in bosque canyon ranch related to the changeability of the boundaries between the homesite parcels and the land encumbered by the easement the court_of_appeals dissent explained that because the easements in bosque canyon ranch allowed modifications of the homesite parcel boundaries the tax_court was correct id pincite dennis j dissenting the attempt by the court to reinterpret our holding in bosque canyon ranch is unconvincing our opinion in bosque canyon ranch plainly stated that the right to change the boundaries of the homesite parcels caused the easements to fail the perpetual-use-restriction test bosque canyon ranch is therefore not relevant to the and pine mountain easements because the building areas defined in the easement deeds are governed by the restrictions in the deeds at times it almost seems as if the opinion of the court recognizes the incorrectness of its theory that the building areas are outside the and pine mountain easements this may explain why it pushes the view that even if the building areas are affected by the restrictions of the easement these restrictions are not sufficiently effective to be considered restrictions at all see op ct pp in particular the opinion of the court asserts that each of the and easements permit s uses antithetical to its conservation purposes through the building-area provisions see op ct p similarly it says that the prohibition on industrial uses even though binding on the land in the building areas does not matter because industrial uses are prohibited by a municipal zoning ordinance anyway see id p but the relative weakness of the easement deeds’ restrictions on the building areas is relevant only to whether the easements protect conservation purposes in perpetuity under sec_170 indeed as i explain below i would hold that the easement does not protect the stated conservation purposes in perpetuity under sec_170 primarily because of the partial lifting of restrictions on the building areas in the easement deed but the opinion of the court does not reach this sec_170 issue instead it holds that the existence of the building-area provisions in the and easement deeds disqualify those easements under sec_170 the perpetual-use-restriction test this is a different test from sec_170 belk i t c pincite t he sec_170 requirement that the conservation_purpose be protected in perpetuity is separate and distinct from the sec_170 requirement that there be real_property subject_to a use restriction in perpetuity under sec_170 the easement must be an interest_in_real_property that is a restriction granted in perpetuity on the use which may be made of the real_property we held in belk that sec_170 requires that the restriction burden a particular piece of property see belk ii at explaining belk i see also belk iii f 3d pincite the placement of the article ‘the’ before ‘real property’ makes clear that a perpetual use restriction must attach to a defined parcel of real_property rather than simply some or any or interchangeable parcels of real_property here the and easements burden particular pieces of land ie they burden the whole conservation area s covered by the easements it does not matter for sec_170 purposes that some of the restrictions do not reach the building areas within these conservation areas the building areas are still governed by other restrictions and the building areas are still part of the conservation areas and it does not matter contrary to the opinion of the court that some of the remaining restrictions are redundant with zoning restrictions even the redundant restrictions in the easements are perpetual restrictions on the use of the building areas the zoning restrictions may change another instance in which the opinion of the court seems to recognize the falseness of its theory that the building areas are outside the easements is its handling of the fact that the pine mountain easements impose multiple restrictions on the conservation areas the easement and the easement each impose restrictions as explained above only some of the restrictions are lifted for the land in the building areas the opinion of the court avoids this reality by pretending that the and easements contain only the one restriction--the restriction on residential commercial and industrial development found in article of each easement deed to that end preservation of the conservation area article of the easement prohibits residential commercial and industrial development of the conservation area while permitting recreational and agricultural activity including breeding livestock and growing crops see op ct p the article restriction is indeed partially lifted as to the land in the building areas should the landowner exercise its reserved right to build houses in the building areas but the article restriction is only partially lifted in the building areas if the landowner builds houses in the building areas the landowner is prevented by article from replacing the houses with commercial or industrial buildings and there are restrictions other than article that continue to apply to the building areas such as the prohibition on dumping trash on the land by pretending there is only one restriction in the and easements the opinion of the court never comes to grips with the fact that there are multiple restrictions in the easements and that the building areas are subject_to some of those restrictions the irs and the opinion of the court also observe that we applied belk i in balsam mountain invs llc v commissioner tcmemo_2015_43 at like belk balsam mountain is distinguishable areas of land could be completely removed from all of the restrictions of the balsam mountain easement in conclusion each of the and easements is a qualified_real_property_interest despite what the opinion of the court says in summary there are nine errors in its conclusion that the right to construct houses and other rights in the and easement deeds cause the easements to fail the granted-in- perpetuity requirement of sec_170 first the opinion of the court is inconsistent with our opinion in belk i t c pincite where we held that the easement was not described by sec_170 because the easement deed permitted the landowner to substitute contiguous land for land comprising a portion of the conservation area by 7the opinion of the court misapprehends our reasoning in balsam mountain invs llc v commissioner tcmemo_2015_43 the easement in balsam mountain allowed the landowner to substitute unencumbered land for up to of the encumbered land by changing the boundary of the encumbered land id at the encumbered land was referred to in the easement deed as the conservation area id at we held in balsam mountain that the easement failed sec_170 because it allowed the landowner to change the boundaries of the ‘conservation area’ burdened by the easement id at we did not say in balsam mountain as the opinion of the court says we said that the easement failed because the taxpayer retained the right to develop up to of that property see op ct p the landowner could develop of the property in the conservation area only because the landowner could shift the entire easement with all its restrictions away from portion of the conservation area it was the landowner’s ability to shift the easement boundary that disqualified the easement contrast there is no such land-substitution clause in the and pine mountain easement deeds second the opinion of the court contradicts our supplemental unpublished opinion in belk ii at where we held that belk i did not deal with the right to construct buildings such a right we held was the ability of the parties to modify the real_property subject_to the easement as opposed to a shift in the boundary of the easement see belk ii at third the opinion of the court contradicts the text of the easement deeds in bosque canyon ranch stating that the homesite parcels are outside the scope of the easements contrary to this text the opinion of the court equates the building areas in the and easements with the homesite parcels in bosque canyon ranch fourth the opinion of the court contradicts our unpublished opinion in bosque canyon ranch where we distinguished between the homesite parcels and the property subject_to the easements bosque canyon ranch l p v commissioner at the opinion of the court states that the homesite parcels are like the pine mountain building areas which are inside the and easements this places the opinion of the court in flat contradiction to the bosque canyon ranch opinion’s description of the homesite parcels fifth the opinion of the court contradicts the stipulations in bosque canyon ranch stating that the homesite parcels are excluded from the property subject_to the deed of easement the opinion of the court states that the homesite parcels are like the pine mountain building areas which are property subject_to the and easements thus contradicting the stipulations of the parties in bosque canyon ranch sixth the court’s reliance on bosque canyon ranch for the proposition that the building rights cause the and pine mountain easements to fail the granted-in-perpetuity requirement cannot be squared with the treatment of analogous building rights in our bosque canyon ranch opinion in that opinion we recited that article of the easement deeds in bosque canyon ranch contained the right to construct recreational or meeting buildings but we did not state that these rights were the reason the easements failed the granted-in- perpetuity test similarly other provisions in the bosque canyon ranch easement deeds allow barns and hunting blinds to be constructed within the areas protected by those easements in unfixed locations thus making those rights analogous to the building areas in the and pine mountain easements but the bosque canyon ranch opinion does not explain that those rights disqualified the deductions under the granted-in-perpetuity requirement seventh the opinion of the court explains why the court_of_appeals opinion in bosque canyon ranch is wrong even though such an explanation is gratuitous see op ct pp the court of appeals’ holding concerned the homesite parcels the homesite parcels in bosque canyon ranch are unlike the building areas in the and pine mountain easements the homesite parcels are like holes in the easements the building areas in the and pine mountain easements are not like holes in the easements they are within the easements therefore the court’s rebuttal of the court_of_appeals is unnecessary eighth the court’s treatment of the pond-creation rights in the easement deed is incorrect because restrictions in the easement continue to protect the areas even after the ponds are built and because the opinion of the court’s view incorporates the incorrect assumption that creating man-made ponds is destructive of conservation values ninth the opinion of the court is inconsistent with sec_1_170a-14 example income_tax regs example describes an easement that reserves the right to build houses on certain sites the example suggests that the sites are not entirely fixed by the terms of the easement first the example says that the donee has site approval a site that must be approved is not fixed second the example describes the sites as having been identified by the donor and the donee this sounds different from the sites’ being fixed in the easement the building areas in the and pine mountain easements are also not entirely fixed by the easement deeds the regulation supports the conclusion that the floating nature of the building rights does not cause the easements to fail the granted in perpetuity test of sec_170 ii the and easements protect conservation purposes in perpetuity the easement does not as explained above the third requirement for a contribution to be a qualified_conservation_contribution is that the contribution be exclusively for conservation purposes sec_170 sec_170 defines a conservation_purpose as any the following objectives the preservation of land areas for outdoor recreation by the general_public or the education of the general_public the protection of a relatively natural habitat of fish wildlife or plants or similar ecosystem the preservation of open space including farmland and forest land where such preservation will yield a significant public benefit and is for the scenic enjoyment of the general_public or pursuant to a clearly delineated federal state or local governmental conservation policy or the preservation of an historically important land area or a certified_historic_structure the code provisions that give the definitions of the four conservation purposes described above are clauses i ii iii and iv respectively in a further supplement to the third requirement for a contribution to be a qualified conservation contribution--that the contribution be exclusively for conservation purposes-- sec_170 provides a contribution shall not be treated as exclusively for conservation purposes unless the conservation_purpose is protected in perpetuity a regulation interpreting sec_170 provides that the contributed_property interest must permit the underlying real_property to be used only in a way consistent with the conservation purposes of the contribution in the case of any donation under this section ie sec_1_170a-14 income_tax regs which governs qualified conservation contributions any interest in the property retained by the donor and the donor’s successors in interest must be subject_to legally enforceable restrictions for example by recordation in the land records of the jurisdiction in which the property is located that will prevent uses of the retained_interest inconsistent with the conservation purposes of the donation sec_1_170a-14 income_tax regs emphasis added see 138_tc_324 sec_1_170a-14 income_tax regs relates to sec_170 supplemented by tcmemo_2013_204 aff’d 775_f3d_1243 10th cir see also 124_tc_258 suggesting that sec_1_170a-14 income_tax regs may also be used to interpret sec_170 aff’d 471_f3d_698 6th cir sec_1_170a-14 income_tax regs gives several examples to illustrate the rule that the uses of land permitted by the easement must be consistent with the conservation purposes of an easement in example an easement allows the construction of single-family houses that would destroy the scenic value of the land example h owns greenacre a 900-acre parcel of woodland rolling pasture and orchards on the crest of a mountain all of greenacre is clearly visible from a nearby national park because of the strict enforcement of an applicable zoning plan the highest_and_best_use of greenacre is as a subdivision of 40-acre tracts h wishes to donate a scenic easement on greenacre to a qualifying conservation organization but h would like to reserve the right to subdivide greenacre into 90-acre parcels with no more than one single-family home allowable on each parcel random building on the property even as little as one home for each acres would destroy the scenic character of the view accordingly no deduction would be allowable under this section sec_1_170a-14 example income_tax regs in example an easement would allow construction of single-family houses on a secluded portion of the land that would not impair the scenic view of the rest of the land example assume the same facts as in example except that not all of greenacre is visible from the park and the deed of easement allows for limited cluster development of no more than five nine-acre clusters with four houses on each cluster located in areas generally not visible from the national park and subject_to site and building plan approval by the donee organization in order to preserve the scenic view from the park the donor and the donee have already identified sites where limited cluster development would not be visible from the park or would not impair the view owners of homes in the clusters will not have any rights with respect to the surrounding greenacre property that are not also available to the general_public accordingly the donation qualifies for a deduction under this section id example the irs argues that the pine mountain easements do not protect conservation purposes in perpetuity because the easement deeds permit the property to be used in ways inconsistent with the conservation purposes of the easements the three easement deeds and define their conservation purposes as preservation of the conservation area as a relatively natural habitat of fish wildlife plants or similar ecosystem and preservation of the conservation area as open space which provides scenic enjoyment to the general_public and yields a significant public benefit in addition the easement deed defines a third conservation_purpose not found in the and easement deeds ie preservation of the conservation area as open space which if preserved will advance a clearly delineated federal state or local governmental conservation policy and will yield a significant public benefit the conservation purposes defined in the easement deeds match the statutory definitions of conservation purposes found in sec_170 ii and iii and the irs does not dispute that the conservation purposes defined by the easement deeds meet the statutory definition of conservation purposes the question the irs raises is whether the rights reserved to the landowner permit uses that are inconsistent with the conservation purposes of the donation this argument refers to sec_1_170a-14 income_tax regs which requires the easement to prevent uses of the land inconsistent with the conservation purposes of the donation there is a procedural issue to first consider eddleman properties contends that the stipulation of facts bars the irs from making the inconsistent-use argument paragraph of the stipulation of facts upon which eddleman properties relies in this regard contains a sentence to the effect that the lands restricted by each respective easement contain a relatively natural habitat of fish wildlife plants or similar ecosystems by its terms this sentence bars the irs from contending that there is no relatively natural habitat on the restricted land cf atkinson v commissioner tcmemo_2015_236 at where the irs successfully argued that the land restricted by the easement was not a relatively natural habitat the court did not reach the question of whether the uses of the land permitted by the easement were inconsistent with preserving a relatively natural habitat however the next sentence in paragraph states that the irs takes the position that the reserved rights in the easements permit the destruction of the habitat respondent contends that the reserved rights contained in the respective conservation_easement deeds permit the destruction of such habitats paragraph on which eddleman properties also relies contains a sentence to the effect that the lands restricted by each respective easement provide open space for the scenic enjoyment of the general_public and pursuant to a clearly delineated federal state or local governmental policy however the next sentence in paragraph states that the irs takes the position that the reserved rights in the easement permit the impairment of the open space respondent contends that the reserved rights contained in the respective conservation_easement deeds permit the impairment of such open space the irs did not waive its argument which is based on sec_170 and a and sec_1_170a-14 income_tax regs that the uses reserved to the owners in the easements are inconsistent with their conservation purposes the merits of the argument should therefore be addressed each easement deed ostensibly to protect the conservation purposes defined in each easement deed contains restrictions on the owner’s use of the underlying property restrictions which are found in article each easement deed has exceptions to these restrictions which reserve certain rights to the owner to use the property exceptions found in article the irs barely specifies in its briefs which of these reserved rights it thinks are inconsistent with the conservation purposes it says vaguely the easements in this case contain several instances of inconsistent uses it gives only one example of an inconsistent reserved right the right of the landowner to construct certain signs a right specified by each of the three easements in its proposed findings_of_fact however the irs gives a fuller description of the various uses of the land permitted by the reserved-right provisions in the easement deeds eddleman properties did not object to this description in its answering brief set forth below are the various reserved-right provisions as described by the irs in its proposed findings_of_fact easement residential dwellings accessory structures barns piers and boat launches may be constructed on or near building areas a barn may be constructed within big_number feet of each building area two scenic overlooks may be established one of which shall be similar to a picnic pavilion or gazebo and the other of which may include a guest bedroom ten piers three boat launches and three boat storage buildings may be established near the building areas pmp ie pine mountain may build roads and driveways for access to the building areas and other permitted structures pmp may install service vehicle trails five ponds may be constructed fences and gates may be constructed pmp may construct wildlife stands nests and blinds pmp may breed and release game animals easement easement residential use may occur within building areas a barn may be constructed within big_number feet of each building area pmp may build roads and driveways for access to the building areas and other permitted structures pmp may install service vehicle trails pmp may install service vehicle trails fences and gates may be constructed pmp may construct wildlife stands nests and blinds pmp may breed and release game animals fences and gates may be constructed pmp may construct wildlife stands nests and blinds pmp may breed and release game animals easement easement easement pmp may restore streams and wetlands pmp may construct trails and paths pmp may construct raised walkways pmp may construct drainage control structures pmp may install utility facilities pmp may drill wells for residential service or another permitted use pmp may use the conservation area for waste water disposal hunting is permitted forest management is permitted tree cutting and removal is permitted some signs are permitted pmp may maintain structures roads trails and walkways subdivision is permissible pmp shall notify nalt of intent to exercise reserved rights pmp may restore streams and wetlands pmp may construct trails and paths pmp may construct raised walkways pmp may construct drainage control structures pmp may install utility facilities pmp may drill wells for permitted uses pmp may use the conservation area for waste water disposal hunting is permitted forest management is permitted tree cutting and removal is permitted some signs are permitted pmp may maintain structures roads trails and walkways pmp may restore streams and wetlands pmp may construct trails and paths pmp may construct raised walkways pmp may construct drainage control structures pmp may install utility facilities hunting is permitted forest management is permitted tree cutting and removal is permitted some signs are permitted pmp may maintain structures roads trails and walkways pmp shall notify nalt of intent to exercise reserved rights a water tower may be built pmp shall notify nalt of intent to exercise reserved rights a water tower may be built most of the reserved-right provisions are subject_to conditions not apparent from the summary in the table many of the rights can be exercised only with the approval of nalt additionally many of the rights can be exercised only if to do so would not undermine the avowed conservation_purpose after considering the text of all three easements including the provisions described in the table above and after considering the other evidence in the record i conclude the easement does not permit uses inconsistent with its conservation purposes the easement does permit uses inconsistent with its conservation purposes the easement does not permit uses inconsistent with its conservation purposes the reasons for the above conclusions follow i initially observe that one should not expect an easement protecting a natural habitat or scenic beauty to completely prohibit the use of land by humans easements can reserve the right of landowners to construct buildings and to use the land for various other purposes and still be considered contributions exclusively for conservation purposes see glass v commissioner t c pincite conservation_easement permitted construction of overlook decks patios boat houses butler v commissioner tcmemo_2012_72 103_tcm_1359 conservation_easement on dollar_figure acres of land reserved the right to partition property into smaller tracts averaging acres each of which would include a 2-acre building site on which a home and a garage could be constructed sec_1_170a-14 example income_tax regs donation of an easement on acres was deductible where easement permitted landowner to build four houses on each of five 9-acre clusters the sites must be approved by the entity to which the easement was donated and the donor and the donee have already identified sites where development would not impair scenic view certain reserved rights however can subvert the conservation purposes see 126_tc_299 right to construct houses on acres with no limitations on the building areas in my view the most significant right reserved in the easement is the ability of the landowner to build houses referred to as single family dwellings in the easement deed each house can be built only on a designated building area the size and location of which are at least initially set forth by the easement deed as explained supra part i article dollar_figure allows the boundaries of the building areas to be changed by mutual agreement subject_to three conditions the building areas are clustered together along the shore of a small man-made lake at trial eddleman properties elicited the testimony of a biologist employed by nalt the biologist explained that nalt had made a complete inventory of plant and animal life on the property he convincingly explained that the lake and the building areas around the lake were of limited value as a natural habitat the lake was man- made the land around the lake had been disturbed by human use and was populated by new-growth trees therefore the biologist opined that the construction of houses would not affect the conservation value of the easement the irs did not directly rebut this testimony i would find that the right to construct the houses does not permit a use that is inconsistent with protecting a relatively natural habitat furthermore i would find that the relatively dense clustering of the houses on the acres of the building areas would not appreciably affect the scenic value of the acres of land governed by the easement i therefore conclude that the reserved right to build the houses is not inconsistent with either of the conservation purposes of the easement ie preserving a relatively natural habitat and preserving scenic open space moving 8one condition is that the building areas can be changed only if in nalt’s reasonable_judgment it would not undermine the easement’s conservation_purpose from the specific to the general i would find that none of the rights reserved to the owner by the easement permit uses that are inconsistent with either of the conservation purposes of the easement ie preserving a relatively natural habitat and preserving scenic open space as the nalt biologist convincingly testified none of the rights impairs relatively natural habitats furthermore based on the record as a whole i would find that none of the reserved rights appreciably affects the scenic value of the land governed by the easement therefore pine mountain should get a deduction for the donation of the easement see sec_1_170a-14 example income_tax regs in considering the easement it is useful to clarify what conservation purposes it ostensibly serves the easement purportedly serves three conservation purposes preservation of a relatively natural habitat or ecosystem preservation of open space that provides scenic enjoyment to the general_public and yields a significant public benefit and preservation of open space pursuant to a clearly delineated federal state or local governmental policy that yields a significant public benefit both the second and third purposes concern the preservation of open space a determination of whether the easement protects the second conservation_purpose is relatively straightforward eddleman properties alleges that the easement protects ridgelines that provide scenic vistas thus the question to be answered is whether the reserved rights are consistent with protecting these scenic vistas a determination of whether the easement protects the third purpose preserving open space pursuant to a clearly delineated federal state or local governmental policy is less straightforward eddleman properties on brief does not identify which governmental policy is advanced by the easement’s preservation of open space although the parties have agreed in paragraph of the stipulation that the property over which the easement was granted provides open space by preserving open space pursuant to a clearly delineated federal state or local governmental policy the paragraph does not identify the policy to which it refers the same paragraph refers to and therefore preserves the irs’s argument that the easement permits the impairment of such open space to defeat this argument eddleman properties needed to but did not identify the governmental policy advanced by the easement without the specific policy’s being identified it is difficult for the court to evaluate whether the uses permitted by the easement deed are consistent with that policy i consider eddleman properties to have waived any argument that the easement protects the preservation of open space pursuant to a governmental policy see atkinson v commissioner at holding that the taxpayer abandoned a similar argument by failing to specify the particular governmental policy it is necessary to consider only whether the easement protects the first and second conservation purposes identified in the easement deed preserving a relatively natural habitat and preserving open space for the scenic enjoyment of the general_public that yields a significant public benefit the most significant right reserved by the easement deed to the owner of the land is the right to build a house in each of building areas i would find that this use is inconsistent with the two conservation purposes the easement deed does not identify the locations of the building areas on the acres of land governed by the easement the size of each building area is unspecified in the easement deed although it cannot exceed one acre the location of each building area must be approved by nalt and can be approved only if in nalt’s judgment the building area does not directly or indirectly result in any material adverse effect on any of the conservation purposes of the easement or the features of the conservation area having ecological or scenic significance thus nalt has veto power over the location of the building areas using this veto power eddleman properties argues nalt would prevent the construction of houses in locations that would adversely affect conservation purposes i would find however that the right to build houses is inconsistent with the conservation purposes of preserving a relatively natural habitat and protecting open space for the scenic enjoyment of the general_public i do not know where the building areas for the houses will be for the easement there was testimony by an nalt biologist that the initial locations at least of the building areas would not undermine the conservation purposes of the easement this testimony was corroborated by other evidence in the record such as maps and photographs that the locations of the building areas were identified in the easement deed allowed the irs the opportunity to present evidence that the specific building areas were inconsistent with the conservation purposes there was no such opportunity regarding the easement there is only a vague hope that nalt will exercise its veto over boundary areas that would undermine the conservation purposes this hope is not enough to convince me that the right to build in these yet-to-be-specified building areas is consistent with the conservation purposes i conclude that the reserved right is inconsistent with the conservation purposes as explained above my view that the building rights reserved in the easement deed are consistent with conservation purposes but that the building rights reserved in the easement deed are not is in part attributable to the differences in various terms of the two easement deeds with respect to building rights these terms are summarized below acres acres specified in easement can change by amendment approved by nalt size of each building area is specified the sum of the acreages of all building areas is acres acres to be specified later must be approved by nalt unspecified up to acre each acres total conservation area number of building areas location of building areas size of building areas total conservation area number of building areas as the table illustrates the sizes and locations of the building areas were specified in the easement deed the building areas in the easement deed were not specified one can argue that the ability to place the boundary areas in the easement is similar to the ability to place the boundary areas in the easement the easement deed allows building areas to be initially placed only with the approval of nalt the easement allows the initial location of the building areas to change subject_to nalt’s approval thus with both easements nalt’s approval controls the location of the building areas despite this similarity between the two easements the easement deed’s specification of the exact location and size of the building areas together with elements of the record convinces me that the right to build on these building areas does not undermine conservation purposes the lack of specification in the easement deed as to the location of the building areas along with other evidence in the record leads me to conclude that the use of these building areas would undermine conservation purposes now consider the easement unlike the and easement deeds the easement deed does not contain a reserved-right provision allowing the landowner to construct houses this is the most significant right found in the and easement deeds a right that caused me to conclude that the easement deed allowed uses of the land that were inconsistent with its conservation purposes although the easement deed allows the landowner to use the land in various other ways i would find that on the basis of the record these uses are consistent with the conservation purposes of the easement therefore pine mountain should get a deduction for the donation of the easement iii the fair_market_value of the easement is dollar_figure the opinion of the court holds that no deduction is available for the easement because in its view the easement fails the granted-in-perpetuity requirement in my view a deduction is permitted i would hold that its value is dollar_figure the explanation for this value is given in tcmemo_2018_214 issued today
